                                   81,7('67$7(6',675,&7&2857
                                    6287+(51',675,&72)2+,2
                                        :(67(51',9,6,21


81,7('67$7(62)$0(5,&$                                                              _                     
                                                                                       _
                                         3ODLQWLII                                    _
                                                                                       _ 
                    Y                                                                 _
                                                                                       _
%5,'*(6721($0(5,&$67,5(23(5$7,216//& _
&$5*,//,1&                                                                         _&LYLO$FWLRQ1RFY
)/2:6(59(&25325$7,21                                                                _
.(/6(<+$<(6&203$1<                                                                  _
1&5&25325$7,21                                                                       _
1257+523*5800$16<67(06&25325$7,21DQG _
:$67(0$1$*(0(172)2+,2,1&                                                         _
                                                                                       _
                                         'HIHQGDQWV                                   _



                                                  
                                                  
                                                  
                                           &216(17'(&5((
                                              TABLE OF CONTENTS

I.       BACKGROUND ........................................................................................................................ 1
II.      JURISDICTION ......................................................................................................................... 5
III.     PARTIES BOUND ..................................................................................................................... 5
IV.      DEFINITIONS............................................................................................................................ 6
V.       GENERAL PROVISIONS ....................................................................................................... 14
VI.      PERFORMANCE OF THE WORK ......................................................................................... 16
VII.     REMEDY REVIEW ................................................................................................................. 20
VIII.    PROPERTY REQUIREMENTS .............................................................................................. 22
IX.      FINANCIAL ASSURANCE .................................................................................................... 33
X.       PAYMENTS FOR RESPONSE COSTS.................................................................................. 39
XI.      DISBURSEMENT OF SPECIAL ACCOUNT FUNDS .......................................................... 43
XII.     INDEMNIFICATION AND INSURANCE ............................................................................. 48
XIII.    FORCE MAJEURE .................................................................................................................. 51
XIV.     DISPUTE RESOLUTION ........................................................................................................ 53
XV.      STIPULATED PENALTIES .................................................................................................... 57
XVI.     COVENANTS BY PLAINTIFF............................................................................................... 62
XVII.    COVENANTS BY SETTLING PARTIES............................................................................... 67
XVIII.   EFFECT OF SETTLEMENT; CONTRIBUTION ................................................................... 71
XIX.     ACCESS TO INFORMATION ................................................................................................ 73
XX.      RETENTION OF RECORDS................................................................................................... 75
XXI.     NOTICES AND SUBMISSIONS............................................................................................. 77
XXII.    RETENTION OF JURISDICTION .......................................................................................... 79
XXIII.   APPENDICES .......................................................................................................................... 80
XXIV.    MODIFICATION ..................................................................................................................... 80
XXV.     LODGING AND OPPORTUNITY FOR PUBLIC COMMENT............................................. 81
XXVI.    SIGNATORIES/SERVICE....................................................................................................... 81
XXVII.   FINAL JUDGMENT ................................................................................................................ 82
                                   I.        BACKGROUND

       A.      The United States of America (“United States”), on behalf of the Administrator of

the United States Environmental Protection Agency (“EPA”), filed a complaint in this matter

pursuant to Sections 106 and 107 of the Comprehensive Environmental Response,

Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§ 9606, 9607.

       B.      The United States in its complaint seeks, inter alia: (1) reimbursement of certain

costs incurred by EPA and the Department of Justice (“DOJ”) for response actions at the North

Sanitary (aka “Valleycrest”) Landfill Superfund Site in Dayton, Ohio, together with accrued

interest; and (2) performance of response actions by the defendants at the Site consistent with the

National Contingency Plan, 40 C.F.R. Part 300 (“NCP”).

       C.      In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42 U.S.C.

§ 9621(f)(1)(F), EPA notified the State of Ohio (the “State”) on April 8, 2016, of negotiations

with potentially responsible parties (“PRPs”) regarding the implementation of the remedial

design and remedial action ("RD/RA") for the Site, and EPA has provided the State with an

opportunity to participate in such negotiations and be a party to this Consent Decree. The State

has notified EPA that it will not be a party to this Consent Decree.

       D.      In accordance with Section 122(j)(1) of CERCLA, 42 U.S.C. § 9622(j)(1), EPA

notified federal trustees within the United States Department of the Interior on April 8, 2016, of

negotiations with PRPs regarding the release of hazardous substances that may have resulted in

injury to the natural resources under federal trusteeship and encouraged the trustees to participate

in the negotiation of this Consent Decree.




                                                 1
       E.      The Settling Parties who have entered into this Consent Decree do not admit any

liability to Plaintiff arising out of the transactions or occurrences alleged in the complaint, and

they do not acknowledge that the release or threatened release of hazardous substances at or from

the Site constitutes an imminent and substantial endangerment to the public health or welfare or

the environment.

       F.      Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Site on

the National Priorities List (“NPL”), set forth at 40 C.F.R. Part 300, Appendix B, by publication

in the Federal Register on May 31, 1994, 59 Fed. Reg. 27989.

       G.      In response to a release or a substantial threat of a release of a hazardous

substance(s) at or from the Site, on January 21, 1995, the State of Ohio (“State”) reached an

agreement with a group of PRPs to commence a Remedial Investigation and Feasibility Study

(“RI/FS”) for the Site pursuant to an agreed administrative order, known as the Director’s Final

Findings & Orders (“FFO”).

       H.      The State approved a Remedial Investigation (“RI”) Report in May of 2008, and a

Feasibility Study (“FS”) Report in March of 2011. On July 30, 2012, EPA issued an Addendum

to the FS Report (“FS Addendum”).

       I.      On August 2, 2012, pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, EPA

published notice of the completion of the FS and of the proposed plan for remedial action in a

major local newspaper of general circulation. EPA provided an opportunity for written and oral

comments from the public on the proposed plan for remedial action. A copy of the transcript of

the public meeting is available to the public as part of the administrative record upon which the

Director of the Superfund Division, EPA Region 5, based the selection of the response action.



                                                  2
       J.      EPA’s decision on the remedial action to be implemented at the Site is embodied

in a final Record of Decision (“ROD”), executed on August 16, 2013. The State has concurred

on the decision. The ROD includes EPA’s explanation for any significant differences between

the final plan and the proposed plan as well as a responsiveness summary relating to public

comments. Notice of the final plan was published in accordance with Section 117(b) of

CERCLA, 42 U.S.C. § 9617(b).

       K.      During the performance of the RI/FS, one of the signatories of the FFO – General

Motors Corporation (“GM”) – declared bankruptcy and ceased performance of response actions

at the Site and other sites across the country. As a result, the United States, acting on behalf of

EPA, filed a proof of claim in the GM bankruptcy and ultimately resolved its claim by a

negotiated settlement under which EPA received, among other things, an Allowed General

Unsecured Claim for the Site (“Allowed Valleycrest Claim”) in the amount of $7 million. In re

Motors Liquidation Company, et al., Case No. 09-50026 (Bankr. S.D.N.Y.) at Dkt. No. 9604

(Exh, A, ¶ 8) (March 4, 2011) (hereinafter “GM Settlement”). Consistent with the terms of the

GM Settlement, all distributions received by EPA on account of the Allowed Valleycrest Claim

have been deposited in an interest-bearing special account within the Superfund to be retained

and used to fund response actions at the Site. Id. at ¶ 48, Dkt. No. 9943 (March 29, 2011) (Order

approving GM Settlement).

       L.      This Consent Decree is structured to allow participation by Settling Parties falling

into two classes: (1) Settling Work Parties and (2) Other Settling Parties. The Settling Work

Parties are agreeing to perform the Work at the Site and reimburse certain government costs, as

specified herein. The Other Settling Parties have made payments toward the costs associated

with the Site under prior settlements with certain Settling Work Parties. Copies of the prior

                                                 3
settlements have been provided to the Plaintiff, and such agreements show that the Other Settling

Parties have received releases from the Settling Work Parties for past and future response costs,

and most Other Settling Parties are also entitled to indemnity by one or more of the Settling

Work Parties. The Settling Work Parties and Other Settling Parties are referred to herein

collectively as the “Settling Parties.”

       M.      Most of the approximately 102 acres that compromise the Site are owned by The

Keystone Gravel Company. In 2006, the Settling Work Parties entered into a settlement

agreement with The Keystone Gravel Company and LMS Investments, Inc. under which the

Settling Work Parties obtained certain property rights to the portions of the Site owned by The

Keystone Gravel Company. In 2011, the Secretary of State for the State of Ohio cancelled the

Articles of Incorporation for The Keystone Gravel Company due, among other things, to the

company’s failure to pay certain taxes within the time period prescribed by law. Based upon a

search conducted by the Settling Work Parties, there are no known surviving officers or directors

who may act on behalf of The Keystone Gravel Company or LMS Investments, Inc., nor are

there any known corporate successors of The Keystone Gravel Company or LMS Investments,

Inc.

       N.      Based on the information presently available to EPA, EPA believes that the Work

will be properly and promptly conducted by Settling Work Parties if conducted in accordance

with the requirements of this Consent Decree and its appendices. Solely for the purposes of

Section 113(j) of CERCLA, 42 U.S.C. § 9613(j), the remedy set forth in the ROD and the Work

to be performed by Settling Work Parties shall constitute a response action taken or ordered by

the President for which judicial review shall be limited to the administrative record.



                                                 4
        O.     The Parties recognize, and the Court by entering this Consent Decree finds, that

this Consent Decree has been negotiated by the Parties in good faith and implementation of this

Consent Decree will expedite the cleanup of the Site and will avoid prolonged and complicated

litigation between the Parties, and that this Consent Decree is fair, reasonable, and in the public

interest.

        NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:

                                     II.    JURISDICTION

        1.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 9606, 9607, and 9613(b). This Court also has

personal jurisdiction over Settling Parties. Solely for the purposes of this Consent Decree and

the underlying complaint, Settling Parties waive all objections and defenses that they may have

to jurisdiction of the Court or to venue in this District. Settling Parties shall not challenge the

terms of this Consent Decree or this Court’s jurisdiction to enter and enforce this Consent

Decree.

                                  III.     PARTIES BOUND

        2.     This Consent Decree is binding upon the United States and upon all Settling

Parties and their successors and assigns. Any change in ownership or corporate status of a

Settling Party including, but not limited to, any Transfer of assets or real or personal property,

shall in no way alter such Settling Party’s responsibilities under this Consent Decree.

        3.     Settling Work Parties shall provide a copy of this Consent Decree to each

contractor hired to perform the Work required by this Consent Decree and to each person

representing any Settling Work Party with respect to the Site or the Work, and shall condition all

contracts entered into hereunder upon performance of the Work in conformity with the terms of
                                              5
this Consent Decree. Settling Work Parties or their contractors shall provide written notice of

the Consent Decree to all subcontractors hired to perform any portion of the Work required by

this Consent Decree. Settling Work Parties shall nonetheless be responsible for ensuring that

their contractors and subcontractors perform the Work in accordance with the terms of this

Consent Decree. With regard to the activities undertaken pursuant to this Consent Decree, each

contractor and subcontractor shall be deemed to be in a contractual relationship with Settling

Work Parties within the meaning of Section 107(b)(3) of CERCLA, 42 U.S.C. § 9607(b)(3).

                                      IV.     DEFINITIONS

        4.      Unless otherwise expressly provided in this Consent Decree, terms used in this

Consent Decree that are defined in CERCLA or in regulations promulgated under CERCLA

shall have the meaning assigned to them in CERCLA or in such regulations. Whenever terms

listed below are used in this Consent Decree or its appendices, the following definitions shall

apply solely for purposes of this Consent Decree:

               a.       “Affected Property” shall mean all real property at the Site (including, but

not limited to, the Keystone Affected Property) and any other real property where EPA

determines, at any time, that implementation of the Remedial Action requires (i) access to the

real property, (ii) land, water, or other resource use restrictions, and/or (iii) Institutional Controls.

               b.       “CERCLA” shall mean the Comprehensive Environmental Response,

Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675.

                c.      “Consent Decree” or CD shall mean this Consent Decree and all

appendices attached hereto (listed in Section XXIII). In the event of conflict between this

Consent Decree and any appendix, this Consent Decree shall control.



                                                   6
               d.      “Day” or “day” shall mean a calendar day. In computing any period of

time under this CD, where the last day would fall on a Saturday, Sunday, or federal or State

holiday, the period shall run until the close of business of the next working day.

               e.      “DOJ” shall mean the United States Department of Justice and its

successor departments, agencies, or instrumentalities.

               f.      “Effective Date” shall mean the date upon which the approval of this

Consent Decree is recorded on the Court’s docket.

               g.      “EPA” shall mean the United States Environmental Protection Agency

and its successor departments, agencies, or instrumentalities.

               h.      “EPA Hazardous Substance Superfund” shall mean the Hazardous

Substance Superfund established by the Internal Revenue Code, 26 U.S.C. § 9507.

               i.      “Future Oversight Costs” shall mean that portion of Future Response

Costs that EPA incurs in monitoring and supervising Settling Work Parties’ performance of the

Work to determine whether such performance is consistent with the requirements of this Consent

Decree, including costs incurred in reviewing deliverables submitted pursuant to this Consent

Decree, as well as costs incurred in overseeing implementation of the Work; however, Future

Oversight Costs do not include, inter alia, the costs incurred by the United States pursuant to

Paragraph 11 (Emergencies and Releases), Section VII (Remedy Review),

Section VIII (Property Requirements), Paragraph 31 (Access to Financial Assurance), and

Paragraph 3.2 (Supplemental Investigation) of the SOW, or the costs incurred by the United

States in enforcing this CD, including all costs incurred pursuant to Section XIV (Dispute

Resolution), and all litigation costs, or the costs incurred by the United States (if any) in

modifying or amending the Record of Decision.

                                                  7
                 j.     “Future Response Costs” shall mean all costs, including, but not limited

to, Future Oversight Costs and all other direct and indirect costs, that the United States incurs in

reviewing or developing deliverables submitted pursuant to this CD, in overseeing

implementation of the Work, or otherwise implementing, overseeing, or enforcing this CD,

including, but not limited to, payroll costs, contractor costs, travel costs, laboratory costs, the

costs incurred pursuant to Paragraph 11 (Emergencies and Releases), Paragraph 12 (Community

Involvement) (including the costs of any technical assistance grant under Section 117(e) of

CERCLA, 42 U.S.C. § 9617(e)), Paragraph 31 (Access to Financial Assurance), Section VII

(Remedy Review), Section VIII (Property Requirements) (including the cost of attorney time and

any monies paid to secure access and/or to secure, implement, monitor, maintain, or enforce

Institutional Controls including the amount of just compensation), and Section XIV (Dispute

Resolution), and all litigation costs. Future Response Costs shall also include (1) all Interim

Response Costs, and (2) all Interest on those Past Response Costs Settling Work Parties have

agreed to pay under this CD that has accrued pursuant to 42 U.S.C. § 9607(a) during the period

from April 15, 2016 to the Effective Date.

                 k.    “Institutional Controls” or “ICs” shall mean Proprietary Controls and state

or local laws, regulations, ordinances, zoning restrictions, or other governmental controls or

notices that: (a) limit land, water, or other resource use to minimize the potential for human

exposure to Waste Material at or in connection with the Site; (b) limit land, water, or other

resource use to implement, ensure non-interference with, or ensure the protectiveness of the RA;

and/or (c) provide information intended to modify or guide human behavior at or in connection

with the Site.



                                                   8
               l.       “Interim Response Costs” shall mean all costs, including, but not limited

to, direct and indirect costs (a) paid by the United States in connection with the Site between

April 15, 2016, and the Effective Date, or (b) incurred prior to the Effective Date but paid after

that date.

               m.       “Interest” shall mean interest at the rate specified for interest on

investments of the EPA Hazardous Substance Superfund, compounded annually on October 1 of

each year, in accordance with 42 U.S.C. § 9607(a). The applicable rate of interest shall be the

rate in effect at the time the interest accrues. The rate of interest is subject to change on October

1 of each year. Rates are available online at http://www.epa.gov/superfund/superfund-interest-

rates.

               n.       “Interest Earned” shall mean interest earned on amounts in the Valleycrest

Landfill Disbursement Special Account, which shall be computed monthly at a rate based on the

annual return on investments of the EPA Hazardous Substance Superfund. The applicable rate

of interest shall be the rate in effect at the time the interest accrues.

               o.       “Keystone” refers to The Keystone Gravel Company, a corporation

organized for profit in the State of Ohio on January 13, 1921, which is also sometimes referred to

as Keystone Gravel Co. or The Keystone Gravel Co in real estate tax records and other

documents having to do with the Site.

               p.       “Keystone Affected Property” shall refer to the collection of parcels

owned by The Keystone Gravel Company at the Site, as described in Paragraph 20.a.

               q.        “Municipal Solid Waste” or “MSW” shall mean waste material: (a)

generated by a household (including a single or multifamily residence) or (b) generated by a

commercial, industrial, or institutional entity, to the extent that the waste material (1) is

                                                    9
essentially the same as waste normally generated by a household; (2) is collected and disposed of

with other municipal solid waste as part of normal municipal solid waste collection services; and

(3) contains a relative quantity of hazardous substances no greater than the relative quantity of

hazardous substances contained in waste material generated by a typical single-family

household.

              r.       “National Contingency Plan” or “NCP” shall mean the National Oil and

Hazardous Substances Pollution Contingency Plan promulgated pursuant to Section 105 of

CERCLA, 42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any amendments thereto.

              s.       “OEPA” shall mean the Ohio Environmental Protection Agency and any

of its predecessors or successors.

              t.       “Operation and Maintenance” or “O&M” shall mean all activities required

to operate, maintain, and monitor the effectiveness of the RA as specified in the SOW or any

EPA-approved O&M Plan.

              u.       “Other Settling Parties" shall mean the group comprised of particular

parties – each of whom is an “Other Settling Party” under this Consent Decree.

              v.       “Other Settling Party” shall mean a party who, as of the date of lodging of

the Consent Decree, has entered into a settlement relating to the Site with one or more of the

Settling Work Parties, provided that each such party: (l) is identified in Appendix E (or is the

successor in interest to a party listed in Appendix E) and (2) at any given time before or after

entry of this Consent Decree, executes the prescribed form of Consent Decree signature page for

an Other Settling Party, and such signature page is filed with the Court in this action and served

on the Plaintiffs and the Settling Work Parties in accordance with Section XXI (Notices and

Submissions). The Department of the Air Force, on behalf of its components at Wright-

                                                 10
Patterson Air Force Base, entered into a settlement relating to the Site with one or more of the

Settling Work Parties and shall be classified as an “Other Settling Party” without the need for

execution, filing, or service of a separate Consent Decree signature page.

               w.      "Paragraph” shall mean a portion of this Consent Decree identified by an

Arabic numeral or an upper or lower case letter.

               x.      “Parties” shall mean the United States and Settling Parties.

               y.      “Past Response Costs” shall mean $1,237,341, which constitutes all costs,

including, but not limited to, direct and indirect costs, that the United States paid at or in

connection with the Site through April 15, 2016, plus Interest on all such costs that has accrued

pursuant to 42 U.S.C. § 9607(a) through such date. EPA has determined that its net

unreimbursed Past Response Costs total $1,237,341.23.

               z.       “Performance Standards” shall mean the cleanup levels and other

measures of achievement of the Remedial Action objectives, as set forth in the ROD in Sections

8.1 (Remedial Action Objectives) and 8.2 (Groundwater).

               aa.     “Plaintiff” shall mean the United States.

               bb.      “Proprietary Controls” shall mean easements or covenants running with

the land that (a) limit land, water, or other resource use and/or provide access rights and (b) are

created pursuant to common law or statutory law by an instrument that is recorded in the

appropriate land records office.

               cc.     “RCRA” shall mean the Solid Waste Disposal Act, 42 U.S.C. §§ 6901-

6992 (also known as the Resource Conservation and Recovery Act).




                                                  11
              dd.     “Record of Decision” or “ROD” shall mean the EPA Record of Decision

relating to the Site signed on August 16, 2013, by the Regional Administrator, EPA Region 5, or

his/her delegate, and all attachments thereto. The ROD is attached as Appendix A.

              ee.      “Remedial Action” or “RA” shall mean the selected remedy in the ROD.

              ff.     “Remedial Design” or “RD” shall mean those activities to be undertaken

by Settling Work Parties to develop final plans and specifications for the RA as stated in the

SOW.

              gg.      “Section” shall mean a portion of this Consent Decree identified by a

Roman numeral.

              hh.     “Settling Parties” shall mean Settling Work Parties (identified in

Appendix D) and Other Settling Parties (identified in Appendix E) that have signed this Consent

Decree. Where distinctions need to be made between the two groups of Settling Parties, the term

“Settling Work Parties” and “Other Settling Parties” shall be used. Where referring to an

individual member of the group of “Settling Parties,” the singular term “Settling Party” shall be

used.

              ii.     "Settling Work Parties” shall mean the parties identified in Appendix D.

Where referring to an individual member of the group of “Settling Work Parties,” the singular

term “Settling Work Party” shall be used.

              jj.      “Site” shall mean the North Sanitary (aka “Valleycrest”) Landfill

Superfund Site, encompassing approximately 102 acres, located on both the east and west sides

of Valleycrest Drive north of the intersection of Valleycrest Drive and Valley Street in the City

of Dayton, Montgomery County, Ohio, and depicted generally on the map attached as Appendix

C;

                                                12
              kk.     “State” shall mean the State of Ohio.

              ll.      “Statement of Work” or “SOW” shall mean the document describing the

activities Settling Work Parties must perform to implement the RD, the RA, and O&M regarding

the Site, which is attached as Appendix B.

              mm.     “Supervising Contractor” shall mean the principal contractor retained by

Settling Work Parties to supervise and direct the implementation of the Work under this Consent

Decree.

              nn.     “Transfer” shall mean to sell, assign, convey, lease, mortgage, or grant a

security interest in, or where used as a noun, a sale, assignment, conveyance, or other disposition

of any interest by operation of law or otherwise.

              oo.     “United States” shall mean the United States of America and each

department, agency, and instrumentality of the United States, including EPA.

              pp.     “Valleycrest Landfill Disbursement Special Account” shall mean the

special account, within the EPA Hazardous Substance Superfund, established for the Site by

EPA pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. § 9622(b)(3), and Paragraph 38

(Valleycrest Landfill Disbursement Special Account) for the disbursement of certain funds

obtained by EPA under the GM Settlement.

              qq.     “Valleycrest Landfill Special Account” shall mean the special account,

within the EPA Hazardous Substance Superfund, established for the Site by EPA pursuant to

Section 122(b)(3) of CERCLA, 42 U.S.C. § 9622(b)(3).

              rr.     “Waste Material” shall mean (1) any “hazardous substance” under

Section 101(14) of CERCLA, 42 U.S.C. § 9601(14); (2) any pollutant or contaminant under

Section 101(33) of CERCLA, 42 U.S.C. § 9601(33); (3) any “solid waste” under

                                                13
Section 1004(27) of RCRA, 42 U.S.C. § 6903(27); and (4) any “hazardous waste” under Chapter

3734.01(j) of the Ohio Revised Code.

                ss.    “Work” shall mean all activities and obligations Settling Work Parties are

required to perform under this Consent Decree, except the activities required under Section XX

(Retention of Records).

                             V.      GENERAL PROVISIONS

       5.       Objectives of the Parties. The objectives of the Parties in entering into this

Consent Decree are to protect public health or welfare or the environment by the design and

implementation of response actions at the Site by Settling Work Parties, to pay for certain

response costs of Plaintiff, and to resolve the claims of Plaintiff against Settling Parties as

provided in this Consent Decree.

       6.       Commitments by Settling Work Parties

                a.     Settling Work Parties shall finance and perform the Work in accordance

with this Consent Decree and all deliverables developed by Settling Work Parties and approved

or modified by EPA pursuant to this Consent Decree. Settling Work Parties shall pay the United

States for its response costs as provided in this CD.

                b.     Settling Work Parties obligations to finance and perform the Work,

including obligations to pay amounts due under this CD, are joint and several. In the event of the

insolvency of any Settling Work Party or the failure by any Settling Work Party to implement

any requirement of this CD, the remaining Settling Work Parties shall complete all such

requirements.

                c.     The settlement agreements between the Settling Work Parties and Other

Settling Parties are not abrogated by this CD and remain enforceable in accordance with their
                                                  14
terms. Settling Work Parties’ obligations under this Consent Decree shall be independent of and

unaffected by any nonperformance by Other Settling Parties of obligations under such settlement

agreements and shall remain in full force and effect regardless of any actions taken, or not taken,

by one or more of the Other Settling Parties.

       7.      Compliance with Applicable Law. Nothing in this Consent Decree limits Settling

Work Parties’ obligations to comply with the requirements of all applicable federal and state

laws and regulations. Settling Work Parties must also comply with all applicable or relevant and

appropriate requirements of all federal and state environmental laws as set forth in the ROD and

the SOW. The activities conducted pursuant to this CD, if approved by EPA, shall be deemed to

be consistent with the NCP as provided in Section 300.700(c)(3)(ii) of the NCP.

       8.      Permits.

              a.       As provided in Section 121(e) of CERCLA, 42 U.S.C. § 9621(e), and

Section 300.400(e) of the NCP, no permit shall be required for any portion of the Work

conducted entirely on-site (i.e., within the areal extent of contamination or in very close

proximity to the contamination and necessary for implementation of the Work). Where any

portion of the Work that is not on-site requires a federal or state permit or approval, Settling

Work Parties shall submit timely and complete applications and take all other actions necessary

to obtain all such permits or approvals.

              b.       Settling Work Parties may seek relief under the provisions of Section XIII

(Force Majeure) for any delay in the performance of the Work resulting from a failure to obtain,

or a delay in obtaining, any permit or approval referenced in Paragraph 8.a and required for the

Work, provided that they have submitted timely and complete applications and taken all other

actions necessary to obtain all such permits or approvals.

                                                 15
              c.       This Consent Decree is not, and shall not be construed to be, a permit

issued pursuant to any federal or state statute or regulation.

                       VI.     PERFORMANCE OF THE WORK

       9.      Coordination and Supervision.

               a.      Project Coordinators.

                       (1)    Settling Work Parties’ Project Coordinator must have sufficient

technical expertise to coordinate the Work. Settling Work Parties’ Project Coordinator may not

be an attorney representing any Settling Party in this matter and may not act as the Supervising

Contractor. Settling Work Parties’ Project Coordinator may assign other representatives,

including other contractors, to assist in coordinating the Work.

                       (2)    EPA shall designate and notify the Settling Work Parties of its

Project Coordinator and Alternate Project Coordinator. EPA may designate other

representatives, which may include its employees, contractors and/or consultants, to oversee the

Work. EPA’s Project Coordinator/Alternate Project Coordinator will have the same authority as

a remedial project manager and/or an on-scene coordinator, as described in the NCP. This

includes the authority to halt the Work and/or to conduct or direct any necessary response action

when he or she determines that conditions at the Site constitute an emergency or may present an

immediate threat to public health or welfare or the environment due to release or threatened

release of Waste Material.

                       (3)    Settling Work Parties’ Project Coordinator shall meet with EPA’s

Project Coordinator at least monthly, unless EPA determines in any particular month that the

meeting is unnecessary or that another form of communication (e.g. conference call) is sufficient.



                                                 16
              b.      Supervising Contractor. Settling Work Parties’ proposed Supervising

Contractor must have sufficient technical expertise to supervise the Work and a quality assurance

system that complies with ANSI/ASQC E4-2004, Quality Systems for Environmental Data and

Technology Programs: Requirements with Guidance for Use (American National Standard,

2004).

              c.      Procedures for Disapproval/Notice to Proceed.

                     (1)     Settling Work Parties shall notify EPA, within 21 days after the

Effective Date, of the name(s), contact information and qualifications of the Settling Work

Parties’ proposed Project Coordinator and Supervising Contractor.

                     (2)     EPA, after a reasonable opportunity for review and comment by the

State, shall issue notices of disapproval and/or authorizations to proceed regarding the proposed

Project Coordinator and Supervising Contractor, as applicable. If EPA issues a notice of

disapproval, Settling Work Parties shall, within 30 days, submit to EPA a list of supplemental

proposed Project Coordinators and/or Supervising Contractors, as applicable, including a

description of the qualifications of each. EPA shall issue a notice of disapproval or authorization

to proceed regarding each supplemental proposed coordinator and/or contractor. Settling Work

Parties may select any coordinator/contractor covered by an authorization to proceed and shall,

within 21 days, notify EPA of Settling Work Parties’ selection.

                     (3)     Settling Work Parties may change their Project Coordinator and/or

Supervising Contractor, as applicable, by following the procedures of Paragraphs 9.c(1) and

9.c(2).




                                                17
      10.     Performance of Work.

              a.      Settling Work Parties shall: (a) develop the Remedial Design; (b) perform

the Remedial Action; and (c) operate, maintain, and monitor the effectiveness of the Remedial

Action, and they shall do so all in accordance with the SOW and all EPA-approved,

conditionally-approved, or modified deliverables as required by the SOW. All deliverables

required to be submitted for approval under the Consent Decree or SOW shall be subject to

approval by EPA in accordance with the procedures set forth in Paragraph 6.6 (Approval of

Deliverables) of the SOW.

              b.      Subject to the requirements and limitations set forth in Paragraph 3.2 of

the SOW, the Settling Work Parties may implement voluntary supplemental work relating to

Site conditions and/or issues relating to the remedial design not specifically covered by the

SOW and, based upon such supplemental work, make submittals and recommendations to EPA.

EPA shall review any such submittals and recommendations in accordance with Paragraph 3.2

of the SOW.

              c.      As of the Effective Date, the Administrative Order on Consent (“AOC”),

which has been in effect since September 10, 1998 in the Matter of North Sanitary Landfill

(Docket No. V-W-98-C-496), is hereby terminated, provided that the duties of the settling

Respondents under the AOC to operate and maintain the Landfill Gas Abatement System in

accordance with EPA-approved plans are hereby subsumed as an obligation of this Consent

Decree by the Settling Work Parties. Such duties shall continue until such time that the Settling

Work Parties replace the existing Landfill Gas and Abatement system with the one that they are

required to design and construct in accordance with the ROD, this Consent Decree, and the



                                               18
SOW. All billings and collections under Section VII (“Reimbursement of Costs”) of the AOC

are fully resolved and hereby terminated.

          11.   Emergencies and Releases. Settling Work Parties shall comply with the

emergency response and reporting requirements under Paragraph 4.5 (Emergency Response

Reporting) of the SOW. Subject to Section XVI (Covenants by Plaintiff), nothing in this CD,

including the emergency response and reporting requirement under Paragraph 4.5 of the SOW,

limits any authority of Plaintiff: (a) to take all appropriate action to protect human health and the

environment or to prevent, abate, respond to, or minimize an actual or threatened release of

Waste Material on, at, or from the Site, or (b) to direct or order such action, or seek an order

from the Court, to protect human health and the environment or to prevent, abate, respond to, or

minimize an actual or threatened release of Waste Material on, at, or from the Site. If, due to

Settling Work Parties’ failure to take appropriate response actions and reporting requirements

under Paragraph 4.5 of the SOW, EPA takes such action instead, then Settling Work Parties shall

reimburse EPA under Section X (Payments for Response Costs) for all costs of the response

action.

          12.   Community Involvement. If requested by EPA, Settling Work Parties shall

conduct community involvement activities under EPA’s oversight as provided for in, and in

accordance with, Section 2 (Community Involvement) of the SOW. Such activities may include,

but are not limited to, designation of a Community Involvement Coordinator. Costs incurred by

the United States under this Section constitute Future Response Costs to be reimbursed under

Paragraph 35 (Payments for Response Costs).




                                                 19
       13.    Modification of SOW or Related Deliverables.

              a.      If EPA determines that it is necessary to modify the Work specified in the

SOW and/or in deliverables developed under the SOW in order to achieve and maintain the

Performance Standards or to carry out and maintain the effectiveness of the remedy set forth in

the ROD, and such modification is consistent with the Scope of the Remedy set forth in

Paragraph 1.3 of the SOW, then EPA may notify Settling Work Parties of such modification. If

Settling Work Parties object to the modification they may, within 30 days after EPA’s

notification, seek dispute resolution under Section XIV.

              b.      The SOW and/or related work plans shall be modified: (1) in accordance

with the modification issued by EPA, or (2) if Settling Work Parties invoke dispute resolution,

in accordance with the final resolution of the dispute. The modification shall be incorporated

into and enforceable under this Consent Decree, and Settling Work Parties shall implement all

work required by such modification. Settling Work Parties shall incorporate the modification

into the deliverables required under the SOW, as appropriate.

              c.      Nothing in this Paragraph shall be construed to limit EPA’s authority to

require performance of further response actions as otherwise provided in this Consent Decree.

       14.    Nothing in this Consent Decree, the SOW, or any deliverable required under the

SOW constitutes a warranty or representation of any kind by Plaintiff that compliance with the

work requirements set forth in the SOW or related deliverables will achieve the Performance

Standards.

                               VII. REMEDY REVIEW

       15.    Periodic Review. Settling Work Parties shall conduct, in accordance with the

SOW, studies and investigations to support EPA’s reviews under Section 121(c) of CERCLA, 42
                                               20
U.S.C. § 9621(c), and applicable regulations, of whether the RA is protective of human health

and the environment.

       16.     EPA Selection of Further Response Actions. If EPA determines, at any time, that

the RA is not protective of human health and the environment, EPA may select further response

actions for the Site in accordance with the requirements of CERCLA and the NCP.

       17.     Opportunity To Comment. Settling Work Parties and, if required by

Sections 113(k)(2) or 117 of CERCLA, 42 U.S.C. § 9613(k)(2) or 9617, the public, will be

provided with an opportunity to comment on any further response actions proposed by EPA as a

result of the review conducted pursuant to Section 121(c) of CERCLA and to submit written

comments for the record during the comment period.

       18.     Settling Work Parties’ Obligation To Perform Further Response Actions. If EPA

selects further response actions relating to the Site, EPA may require Settling Work Parties to

perform such further response actions, but only to the extent that the reopener conditions in

Paragraphs 72 or 73 (United States’ Pre- and Post-Certification Reservations) are satisfied.

Settling Work Parties may invoke the procedures set forth in Section XIV (Dispute Resolution)

to dispute (a) EPA’s determination that the reopener conditions of Paragraph 72 or Paragraph 73

are satisfied, (b) EPA’s determination that the RA is not protective of human health and the

environment, or (c) EPA’s selection of the further response actions. Disputes regarding EPA’s

determination that the RA is not protective or EPA’s selection of further response actions shall

be resolved pursuant to Paragraph 56 (Record Review).

       19.     Submission of Plans. If Settling Work Parties are required to perform further

response actions pursuant to Paragraph 18, they shall submit a plan for such response action to

EPA for approval in accordance with the procedures of Section VI (Performance of the Work by

                                                21
Settling Work Parties). Settling Work Parties shall implement the approved plan in accordance

with this Consent Decree.

                       VIII.     PROPERTY REQUIREMENTS

       20.     Actions Pertaining to the Keystone Affected Properties:

               a.     The Keystone Gravel Company (“Keystone”), which owns most of the

102 acres that comprise the Site, and LMS Investments, Inc., entered in a settlement agreement

with Settling Work Parties in April of 2006, (“Keystone Settlement”) which gave to the Settling

Work Parties, among other things, certain rights relating to the following 14 parcels, collectively

known as the “Keystone Affected Property”:

                R72-16704-0012                                   R72-16704-0064
                R72-16704-0011                                   R72-16704-0004
                R72-16704-0051                                   R72-16703-0016
                R72-16704-0049                                   R72-16703-0021
                R72-16704-0055                                   R72-16703-0017
                R72-16704-0014                                   R72-16703-0018
                R72-16704-0005                                   R72-16714-0023


With respect to the Keystone Affected Property, the Settling Work Parties shall take the

following actions:

                      (1)    Amendment of Environmental Covenant: The Settling Work Parties

shall obtain an amendment of the environment covenant (“EC”) granted to them by Keystone on

July 18, 2007 under the Ohio Uniform Environmental Covenants Act, O.R.C. §§ 5301.80 to

5301.92. This amended EC (“Amended EC”) shall substantially comport with the form attached

hereto as Appendix F and shall (i) limit the use of the Keystone Affected Property to include all

of the restrictions set forth in Paragraph 25 (Land, Water, or Other Use Restrictions) below that

are included within the Institutional Controls Implementation and Assurance Plan (“ICIAP”)


                                                22
approved by EPA in accordance with Section 6 (Deliverables) of the SOW, (ii) provide EPA and

its representatives, contractors, and subcontractors, with access at all reasonable times to the

Keystone Affected Property for the purpose of conducting any activity regarding the Consent

Decree, including those activities listed Paragraph 24 (Access Requirements) that are included

within the EPA-approved ICIAP, and (iii) grant to EPA the right to seek judicial enforcement of

the Amended EC against Keystone and all future owners or transferees of the Keystone Affected

Property. The Settling Work Parties shall record the Amended EC with the County Recorder for

Montgomery County, Ohio. To obtain the amendment, the Settling Work Parties shall petition

the Ohio Environmental Protection Agency (“OEPA”) for an amendment of the EC under the

authority granted to OEPA by O.R.C. § 5301.90(A)(2) and shall move for the Court (or another

court of competent jurisdiction) to find under O.R.C. § 5301.90(A)(3) that Keystone no longer

exists or cannot be located or identified with the exercise of reasonable diligence. In the event

that OEPA denies the petition, or in the event that this Court (or another court of competent

jurisdiction) declines to enter a finding that would allow the EC to be amended in accordance

with O.R.C. § 5301.90(A), the Settling Work Parties shall, within 60 days of the first occurrence

of either event, move the Court to appoint a receiver who can act on behalf of Keystone for the

purpose of executing the Amended EC, or alternatively, within the same time period, the Settling

Work Parties shall file papers for the same purpose in any other court with jurisdiction to appoint

a receiver on behalf Keystone, provided that the Settling Work Parties provide the United States

with written notice at least 30 days prior to filing such papers with this Court or other court with

jurisdiction to appoint a receiver. The Settling Work Parties shall be responsible for paying all

fees and costs billed by the receiver in connection with the amendment of the EC.



                                                 23
                       (2)    Subordination of Third Party Interests: The Settling Work Parties

shall complete a title commitment for the Keystone Affected Property to determine whether a

third-party has an interest in such properties that would limit or impair EPA’s rights under the

Amended EC. In the event that a third-party has an on-going interest in the Keystone Affected

Property that limits or impairs EPA’s rights under the Amended EC, the Settling Work Parties

shall use best efforts to secure the third-party’s cooperation in subordinating that interest to

EPA’s interest.

                       (3)    Survey of Keystone Affected Property: The Settling Work Parties

shall coordinate with EPA to update a survey of the Keystone Affected Property in the event that

EPA determines such an update is necessary.

                       (4)    Safeguarding the Keystone Affected Property: The Settling Work

Parties shall repair and maintain fencing and take all other actions necessary to prevent vandals

or unauthorized personnel from entering the Keystone Affected Property. The Settling Work

Parties shall continue to safeguard the property for a period of 30 years or until EPA’s

Certification of Work Completion under Paragraph 4.9 of the SOW, whichever is later, unless

the property is transferred in accordance with Paragraph 20.b, in which event the Settling Work

Parties’ obligations under this Subparagraph 20.a(4) shall terminate upon date of the transfer.

               b.      Transfer of Keystone Affected Property to Third-Party: Under the

Keystone Settlement, the Settling Work Parties obtained, among other things, the right to direct

Keystone to transfer a fee simple interest in parcels that make up the Keystone Affected

Property to one or more persons or entities. In the event that the Settling Work Parties wish to

exercise this right, they shall do so in accordance with the following procedures:



                                                  24
                       (1)    At any time after lodging of the Consent Decree, Settling Work

Parties may propose to EPA a person or entity who is interested in becoming an owner of one or

more of the parcels making up the Keystone Affected Property (“New Site Owner”). In making

such a proposal, the Settling Work Parties shall identify (i) the New Site Owner’s intended use of

the parcel (or parcels), (ii) the proposed purchase price (if any) to be paid by the New Site

Owner, (iii) the estimated fair market value (“FMV”) of the parcel (or parcels) as of the Date that

the construction of the Remedial Action was (or will be) completed, and (iv) any and all

affiliations or connections between the New Site Owner and one or more of the Settling Work

Parties. In addition, in the event that the Settling Work Parties are aware of any facts or

circumstances that would support an allegation that the New Site Owner is potentially liable for

contamination at the Site under Section 107 of CERCLA, 42 U.S.C. § 9607, the Settling Work

Parties shall disclose such facts and circumstances to EPA at same the time that they submit their

proposal to EPA under this Subparagraph 20.b(1). The Settling Work Parties shall estimate the

FMV of the parcel (or parcels) by analyzing the sale price of comparable properties in

Montgomery County, Ohio. In the event that the Settling Work Parties are unable to identify any

such comparable sales, they shall publish a notice of the proposed sale in a daily newspaper of

general circulation in Montgomery County, Ohio, and solicit competing offers for a period of at

least 30 days. Any and all competing offers received by the Settling Work Parties shall be

disclosed by the Settling Work Parties at the same time that they submit their proposal to EPA

under this Subparagraph 20.b(1).

                       (2)    EPA, after an opportunity for review and comment by the State of

Ohio of no more than 45 Days, shall issue a notice of approval or disapproval regarding the New

Site Owner.

                                                 25
                       (3)    No later than 120 Days after receipt of approval by EPA of the

proposed New Site Owner, the Settling Work Parties shall either (i) move the Court to appoint a

receiver who can act on behalf of Keystone for the purpose of executing instruments necessary to

complete the transfer to the New Site Owner or (ii) file papers for the same purpose in any other

court with jurisdiction to appoint a receiver on behalf of Keystone, provided that the Settling

Work Parties provide the United States with written notice at least 30 days prior to filing such

papers. The Settling Work Parties shall be responsible for paying all fees and costs billed by the

receiver in connection with the transfer to the New Site Owner. In the event that EPA

disapproves of the New Site Owner, the Settling Work Parties may challenge such disapproval

under Section XIV (Dispute Resolution).

               c.      In the event that the transfer from Keystone to the New Site Owner

generates any sale proceeds, such proceeds shall be used to reimburse the Settling Work Parties

for all payments made to the Keystone Receiver as of the date of the transfer. Any remaining

proceeds (“Net Proceeds”) shall be shared by EPA and the Settling Work Parties, with 15% of

the Net Proceeds going to EPA and 85% of the Net Proceeds going to the Settling Work Parties.

Payment of EPA’s share of the Net Proceeds shall be paid in accordance with payment

instructions set forth in Paragraph 36 (“Payment Instructions for Settling Work Parties”). Such

proceeds shall be deposited by EPA in the Valleycrest Landfill Special Account to be retained

and used to conduct or finance response actions at or in connection with the Site, or to be

transferred by EPA to the EPA Hazardous Substance Superfund, provided, however, that EPA

may deposit the proceeds directly into the EPA Hazardous Substance Superfund if, at the time

the payment is received, EPA estimates that the Valleycrest Landfill Special Account balance is

sufficient to address currently anticipated future response actions to be conducted or financed by

                                                26
EPA at or in connection with the Site. Any decision by EPA to deposit a Net Proceeds payment

directly into the EPA Hazardous Substance Superfund for this reason shall not be subject to

challenge by Settling Work Parties pursuant to the dispute resolution provisions of this CD or in

any other forum.

       21.    Affected Properties Owned by Settling Parties: Each Settling Party that owns an

Affected Property (“Owner SD”) shall take the actions set forth in Subparagraphs 21.a to 21.f

below. In the event that an Owner SD is also an Other Settling Party, the Settling Work Parties

shall use best efforts to cause the Owner SD to comply with the requirements of this Paragraph

21.

              a.      The Owner SD shall (i) provide the United States and the Settling Work

Parties – together with their representatives, contractors, and subcontractors – with access at all

reasonable times to such Affected Property to conduct any activity regarding the Consent

Decree, including those activities listed in Paragraph 24 (Access Requirements) that are

included within the EPA-approved ICIAP and (ii) refrain from using such Affected Property in

any manner that EPA determines will pose an unacceptable risk to human health or the

environment due to Waste Material, or interfere with or adversely affect the implementation,

integrity, or protectiveness of the Remedial Action, including the restrictions listed in Paragraph

25 (Land, Water, or Other Resource Use Restrictions) that are included within the EPA-

approved ICIAP).

              b.      The Owner SD shall execute and record an environmental covenant that

comports with the requirements and procedures of the Ohio Uniform Environmental Covenants

Act, O.R.C. § 5301.80 to 5301.92, and with the requirements of the EPA-approved ICIAP. The

environmental covenant shall (i) grant a right of access to conduct any activity regarding the

                                                27
Consent Decree, including those activities listed in Paragraph 24 (Access Requirements) that are

included with the EPA-approved ICIAP, and (ii) grant the right to enforce land, water, or other

use restrictions set forth in Paragraph 25 (Land, Water, or Other Use Restrictions) that are

included within the EPA-approved ICIAP. The grantees of such rights shall include, among

others, EPA and its representatives and contractors.

               c.      Within 30 days of the Effective Date or within 30 days of the date on

which its signature page is filed with the Court in this action, whichever is later, the Owner SD

shall, with the help of the Settling Work Parties, prepare and submit for EPA approval a notice

to be filed regarding its Affected Property in the appropriate land records. The notice must (i)

include a proper legal description of the Affected Property, (ii) provide notice to all successors-

in-title that (a) the Affected Property is part of, or related to, the Site, (b) EPA has selected a

remedy for the Site, and (c) potentially responsible parties have entered into a Consent Decree

requiring implementation of such remedy, and (iii) identify the United States District Court for

Southern District of Ohio, the name and civil action number of this case, and the date that the

Consent Decree was entered by the Court. The Owner SD, or the Settling Work Parties acting

on behalf of the Owner SD, shall record the notice within 10 days after EPA’s approval of the

notice and submit to EPA, within 10 days thereafter, a certified copy of the recorded notice.

               d.      The Owner SD shall not transfer its Affected Property unless and until it

has met two requirements. First, the Owner SD must secure EPA’s approval of, and transferee’s

consent to, an agreement that (a) is enforceable by Settling Work Parties and the United States

and (b) requires the transferee to provide access to and to refrain from using the Affected

Property to the same extent as provided under the EPA-approved ICIAP. Second, the Owner

SD must have executed and recorded the environmental covenant in accordance with

                                                  28
Subparagraphs 21.b and c above. To demonstrate compliance with the first requirement,

Settling Work Parties may provide EPA with an agreement, substantially identical in form to the

agreement set forth at Appendix G, that has been signed and notarized by the transferee.

               e.      Prior to entering into a contract to transfer its Affected Property, or 60

days prior to transferring the Affected Property, whichever is earlier, the Owner SD shall (i)

notify the proposed transferee that EPA has selected a remedy regarding the Site, that

potentially responsible parties have entered into a Consent Decree requiring implementation of

such remedy, and that the United States District Court for the Southern District of Ohio has

entered the Consent Decree (identifying the name and civil action of this case and the date that

the Consent Decree was entered by the Court), and (ii) notify EPA of the name and address of

the proposed transferee and provide EPA with a copy of the notice that it provided to the

proposed transferee.

               f.      In the event of any Transfer of the Affected Property, unless the United

States otherwise consents in writing, the Owner SD shall continue to comply with its obligations

under this Paragraph 21.

       22.     Affected Properties Owned by Non-Settling Parties: With respect to any

Affected Property owned by any party that has not entered into this Consent Decree (“Non-

Settling Party”), other than Keystone, the Settling Work Parties shall take the following actions:

               a.      The Settling Work Parties shall use best efforts to secure from such Non-

Settling Party an agreement, enforceable by the Settling Work Parties and the United States,

under which the Non-Settling Party shall (i) provide the United States and the Settling Work

Parties – together with their representatives, contractors, and subcontractors – with access at all

reasonable times to such Affected Property to conduct any activity regarding the Consent

                                                 29
Decree, including those activities listed in Paragraph 24 (Access Requirements) that are

included within the EPA-approved ICIAP, and (ii) refrain from using such Affected Property in

any manner that EPA determines will pose and unacceptable risk to human health or the

environment due to Waste Material, or interfere with or adversely affect the implementation,

integrity, or protectiveness of the Remedial Action, including the restrictions listed in Paragraph

25 (Land, Water, or Other Resource Use Restrictions) that are included with the EPA-approved

ICIAP.

               b.      The Settling Work Parties shall use best efforts to secure the Non-Settling

Party’s cooperation in executing and recording an environmental covenant that comports with

the requirements and procedures of the Ohio Uniform Environmental Covenants Act, O.R.C.

§§ 5301.80 to 5301.92, and with EPA-approved ICIAP. The environmental covenant shall

(i) grant a right of access to conduct any activity regarding the Consent Decree, including those

activities listed in Paragraph 24 (Access Requirements) that are included within the ICIAP, and

(ii) grant the right to enforce land, water, or other use restrictions set forth in Paragraph 25

(Land, Water, or Other Use Restrictions) that are included within the EPA-approved ICIAP.

The grantees of such rights shall include, among others, EPA and its representatives and

contractors.

       23.     Best Efforts. As used in this Section VIII (Property Requirements), the term “best

efforts” means the efforts that a reasonable person in the position of the Setting Work Parties

would use so as to achieve the goal in a timely manner, including the cost of employing

professional assistance and the payment of reasonable sums of money to secure or amend

Proprietary Controls, agreements, releases, subordinations, modifications, or relocations of prior

encumbrances (e.g., prior liens, claims, rights such as easements, and mortgages) that affect title

                                                 30
to any Affected Property, as applicable. If the Settling Work Parties are unable to accomplish

what is required through best efforts in a timely manner, they shall notify the United States and

EPA, and include a description of the steps taken to comply with the requirements. If the United

States deems it appropriate, it may assist the Settling Work Parties, or take independent action, in

obtaining such Proprietary Controls, agreements, releases, subordinations, modifications, or

relocations of prior encumbrances (e.g., prior liens, claims, rights such as easements, and

mortgages) that affect title to the Affected Property, as applicable. All costs incurred by the

United States in providing such assistance or taking such action, including the cost of attorney

time and the amount of monetary consideration or just compensation paid, constitute Future

Response Costs to be reimbursed under Section X (Payments for Response Costs).

       24.     Access Requirements. In submitting the ICIAP to EPA for review and approval

in accordance with Section 6 (Deliverables) of the SOW, the Settling Work Parties shall propose

and identify, by parcel number, each Affected Property where implementation of the Remedial

Action will require access. The following is a list of activities for which access is required for

the Affected Properties, provided, however, that those activities listed in Subparagraph 24.h shall

not apply to Affected Properties owned by Other Settling Parties or by Non-Settling Parties:

               a.      Monitoring the Work;

               b.      Verifying any data or information submitted to the United States;

               c.      Conducting investigations regarding contamination at or near the Site;

               d.      Obtaining samples;

               e.      Assessing the need for, planning, or implementing additional response

actions at or near the Site;



                                                 31
                f.     Assessing implementation of quality assurance and quality control

practices as defined in the approved construction quality assurance quality control plan as

provided in the SOW;

                g.     Implementing the Work pursuant to the conditions set forth in Paragraph

76 (Work Takeover);

                h.     Inspecting and copying records, operating logs, contracts, or other

documents maintained or generated by Settling Work Parties or their agents, consistent with

Section XIX (Access to Information);

                i.     Assessing Settling Parties’ compliance with the CD;

                j.     Determining whether the Affected Property is being used in a manner that

is prohibited or restricted, or that may need to be prohibited or restricted under the CD; and

                k.     Implementing, monitoring, maintaining, reporting on, and enforcing any

Institutional Controls.

          25.   Land, Water, or Other Use Restrictions. In submitting the ICIAP to EPA for

review and approval in accordance with Section 6 (Deliverables) of the SOW, the Settling Work

Parties shall propose and identify, by parcel number, each Affected Property where

implementation of the Remedial Action will require land, water, or other resource use

restrictions, and/or Institutional Controls. For each Affected Property, the ICIAP shall include

one or more of the following use restrictions as appropriate depending on the location of the

property, its proximity to contamination, or its use in implementing or monitoring the Remedial

Action:

                a.     Restrictions upon activities that could interfere with the Remedial Action;

                b.     Restrictions on the use of contaminated groundwater;

                                                32
                c.      Restrictions on activities that could result in exposure to contaminants in

surface and subsurface soils and groundwater; and

                d.      Restrictions on the construction of new structures on the Site where such

construction activities could interfere with the Remedial Action or result in the mobilization of

contamination.

        26.     Notwithstanding any provision of the Consent Decree, the United States retains

all of its access authorities and rights, as well as all of its rights to require Institutional Controls,

including enforcement authorities related thereto, under CERCLA, RCRA, and any other

applicable statute or regulations.

                              IX.     FINANCIAL ASSURANCE

        27.     In order to ensure completion of the Work, Settling Work Parties shall secure

financial assurance for the benefit of EPA, initially in the amount of $33.5 million (“Estimated

Cost of Work Funded by Settling Work Parties”). The financial assurance must be one or more

of the mechanisms listed below, in a form substantially identical to the relevant sample

documents available under the “Financial Assurance – Settlements” category on the Cleanup

Enforcement Model Language and Sample Documents website at

http://cfpub.epa.gov/compliance/models/, and satisfactory to EPA. Settling Work Parties may

use multiple mechanisms if they are limited to surety bonds guaranteeing payment, letters of

credit, trust funds, and/or insurance policies.

                a.      A surety bond guaranteeing payment and/or performance of the Work that

is issued by a surety company among those listed as acceptable sureties on federal bonds as set

forth in Circular 570 of the U.S. Department of the Treasury;



                                                   33
               b.      An irrevocable letter of credit, payable to or at the direction of EPA, that is

issued by an entity that has the authority to issue letters of credit and whose letter-of-credit

operations are regulated and examined by a federal or state agency;

               c.      A trust fund established for the benefit of EPA that is administered by a

trustee that has the authority to act as a trustee and whose trust operations are regulated and

examined by a federal or state agency;

               d.      A policy of insurance that provides EPA with acceptable rights as a

beneficiary thereof and that is issued by an insurance carrier that has the authority to issue

insurance policies in the applicable jurisdiction(s) and whose insurance operations are regulated

and examined by a federal or state agency;

               e.      A demonstration by one or more Settling Work Parties that each such

Settling Work Party meets the relevant financial test criteria of 40 C.F.R. § 264.143(f) and

reporting requirements of this Section for the sum of the Estimated Cost of the Work and the

amounts, if any, of other federal, state, or tribal environmental obligations financially assured

through the use of a financial test or guarantee, accompanied by a standby funding commitment,

which obligates Settling Work Party to pay funds to or at the direction of EPA, up to the amount

financially assured through the use of this demonstration in the event of a Work Takeover; or

               f.      A guarantee to fund or perform the Work executed in favor of EPA by one

of the following: (1) a direct or indirect parent company of a Settling Work Party, or (2) a

company that has a “substantial business relationship” (as defined in 40 C.F.R. § 264.141(h))

with a Settling Work Party; provided, however, that any company providing such a guarantee

must demonstrate to EPA’s satisfaction that it meets the relevant financial test criteria of 40

C.F.R. § 264.143(f) and reporting requirements of this Section for the sum of the Estimated Cost

                                                 34
of the Work and the amounts, if any, of other federal, state, or tribal environmental obligations

financially assured through the use of a financial test or guarantee.

       28.     The Settling Work Parties have selected the following mechanisms as an initial

financial assurance:

             Settling Work Party                      Financial Assurance Mechanism
  Bridgestone Americas Tire Operations, LLC    Letter of Credit with Standby Trust for Assurance
  Cargill, Inc.                                Surety Bond for Assurance
  Flowserve Corporation                        Surety Bond for Assurance
  Kelsey-Hayes Company                         Letter of Credit for Assurance
  NCR Corporation                              Performance Bond for Financial Assurance
  Northrop Grumman Systems Corporation         Surety Bond for Assurance
  Waste Management of Ohio, Inc.               Surety Bond for Assurance


Within 30 days after the Effective Date, each of the Settling Work Parties shall obtain EPA’s

approval of the form of financial assurance set forth in the table above. Within 30 days of EPA’s

final approval, the Settling Work Parties shall secure all executed and/or otherwise finalized

mechanisms or other documents consistent with the EPA-approved forms of financial assurance

and shall submit such mechanisms and documents to the EPA Regional Financial Management

Officer, to the United States, and to EPA as specified in Section XXI (Notices and Submissions).

       29.     If Settling Work Parties provide financial assurance by means of a demonstration

or guarantee under Paragraphs 27.e or 27.f, the affected Settling Work Parties shall also comply

and shall ensure that their guarantors comply with the other relevant criteria and requirements of

40 C.F.R. § 264.143(f) and this Section, including, but not limited to: (a) the initial submission to

EPA of required documents from the affected entity’s chief financial officer and independent

certified public accountant no later than 30 days after the Effective Date; (b) the annual

resubmission of such documents within 90 days after the close of each such entity’s fiscal year;

and (c) the notification of EPA no later than 30 days, in accordance with Paragraph 30, after any

                                                 35
such entity determines that it no longer satisfies the relevant financial test criteria and

requirements set forth at 40 C.F.R. § 264.143(f)(1). Settling Work Parties agree that EPA may

also, based on a belief that an affected entity may no longer meet the financial test requirements

of Paragraphs 27.e or 27.f, require reports of financial condition at any time from such entity in

addition to those specified in this Paragraph. For purposes of this Section, references in 40

C.F.R. Part 264, Subpart H, to: (1) the terms “current closure cost estimate,” “current post-

closure cost estimate,” and “current plugging and abandonment cost estimate” include the

Estimated Cost of the Work; (2) the phrase “the sum of the current closure and post-closure cost

estimates and the current plugging and abandonment cost estimates” includes the sum of all

environmental obligations (including obligations under CERCLA, RCRA, and any other federal,

state, or tribal environmental obligation) guaranteed by such company or for which such

company is otherwise financially obligated in addition to the Estimated Cost of the Work under

this CD; (3) the terms “owner” and “operator” include each Settling Work Party making a

demonstration or obtaining a guarantee under Paragraphs 27.e or 27.f; and (4) the terms

“facility” and “hazardous waste management facility” include the Site.

       30.     Settling Work Parties shall diligently monitor the adequacy of the financial

assurance. If any Settling Work Party becomes aware of any information indicating that the

financial assurance provided under this Section is inadequate or otherwise no longer satisfies the

requirements of this Section, such Settling Work Party shall notify EPA of such information

within 7 days. If EPA determines that the financial assurance provided under this Section is

inadequate or otherwise no longer satisfies the requirements of this Section, EPA will notify the

affected Settling Work Party of such determination. A Settling Work Party shall, within 30 days

after notifying EPA or receiving notice from EPA under this Paragraph, secure and submit to

                                                  36
EPA for approval a proposal for a revised or alternative financial assurance mechanism that

satisfies the requirements of this Section. EPA may extend this deadline for such time as is

reasonably necessary for the affected Settling Work Party in the exercise of due diligence, to

secure and submit to EPA a proposal for a revised or alternative financial assurance mechanism,

not to exceed 60 days. Settling Work Parties shall follow the procedures of Paragraph 32

(Modification of Financial Assurance) in seeking approval of, and submitting documentation for,

the revised or alternative financial assurance mechanism. Settling Work Parties’ inability to

secure and submit to EPA financial assurance in accordance with this Section shall in no way

excuse performance of any other requirements of this CD, including, without limitation, the

obligation of Settling Work Parties to complete the Work in accordance with the terms of this

CD.

       31.     Access to Financial Assurance

               a.     If EPA issues a notice of implementation of a Work Takeover under

Paragraph 76.b, then, in accordance with any applicable financial assurance mechanism, EPA is

entitled to (1) the performance of the Work and/or (2) require that any funds be paid in

accordance with Paragraph 31.d.

               b.     If EPA is notified by the issuer of a financial assurance mechanism that it

intends to cancel such mechanism, and the Settling Work Parties fail to provide an alternative

financial assurance mechanism in accordance with this Section at least 30 days prior to the

cancellation date, the funds guaranteed under such mechanism must be paid prior to cancellation

in accordance with Paragraph 31.d.

               c.     If, upon issuance of a notice of implementation of a Work Takeover under

Paragraph 76.b, either (1) EPA is unable for any reason to promptly secure the resources

                                                37
guaranteed under any applicable financial assurance mechanism, whether in cash or in kind, to

continue and complete the Work, or (2) the financial assurance is provided under Paragraph 27.e

or 27.f, then EPA may demand an amount, as determined by EPA, sufficient to cover the cost

of the remaining Work to be performed. Settling Work Parties shall, within 14 days of such

demand, pay the amount demanded as directed by EPA.

               d.      Any amounts required to be paid under this Paragraph 31 shall be, as

directed by EPA: (i) paid to EPA in order to facilitate the completion of the Work by EPA or by

another person, or (ii) deposited into an interest-bearing account, established at a duly chartered

bank or trust company that is insured by the FDIC, in order to facilitate the completion of the

Work by another person. If payment is made to EPA, EPA may deposit the payment into the

EPA Hazardous Substance Superfund or into the Valleycrest Landfill Special Account within

the EPA Hazardous Substance Superfund to be retained and used to conduct or finance response

actions at or in connection with the Site, or to be transferred by EPA to the EPA Hazardous

Substance Superfund.

               e.      All EPA Work Takeover costs not paid under this Paragraph 31 must be

reimbursed as Future Response Costs under Section X (Payments for Response Costs).

       32.     Modification of Amount, Form, or Terms of Financial Assurance. Settling Work

Parties may submit, on any anniversary of the Effective Date or at any other time agreed to by

the Parties, a request to reduce the amount, or change the form or terms, of the financial

assurance mechanism. Any such request must be submitted to EPA in accordance with

Paragraph 28, and must include an estimate of the cost of the remaining Work, an explanation of

the bases for the cost calculation, and a description of the proposed changes, if any, to the form

or terms of the financial assurance. EPA will notify Settling Work Parties of its decision to

                                                38
accept or reject a requested reduction or change pursuant to this Paragraph. Settling Work

Parties may reduce the amount of the financial assurance mechanism only in accordance with:

(a) EPA’s approval; or (b) if there is a dispute, the agreement, final administrative decision, or

final judicial decision resolving such dispute under Section XIV (Dispute Resolution). Any

decision made by EPA on a request submitted under this Paragraph to change the form or terms

of a financial assurance mechanism shall be made in EPA’s sole and unreviewable discretion,

and such decision shall not be subject to challenge by Settling Work Parties pursuant to the

dispute resolution provisions of this CD or in any other forum. Within 30 days after receipt of

EPA’s approval of, or the agreement or decision resolving a dispute relating to, the requested

modifications pursuant to this Paragraph, Settling Work Parties shall submit to EPA

documentation of the reduced, revised, or alternative financial assurance mechanism in

accordance with Paragraph 28.

       33.     Release, Cancellation, or Discontinuation of Financial Assurance. Settling Work

Parties may release, cancel, or discontinue any financial assurance provided under this Section

only: (a) if EPA issues a Certification of Work Completion under Paragraph 4.9 (Certification of

Work Completion) of the SOW; (b) in accordance with EPA’s approval of such release,

cancellation, or discontinuation; or (c) if there is a dispute regarding the release, cancellation or

discontinuance of any financial assurance, in accordance with the agreement, final administrative

decision, or final judicial decision resolving such dispute under Section XIV (Dispute

Resolution).

                     X.      PAYMENTS FOR RESPONSE COSTS

       34.     Past Response Costs. Settling Work Parties shall not be required to pay Past

Response Costs.
                                                  39
       35.    Payment by Settling Work Parties for Future Response Costs. Settling Work

Parties shall pay to EPA all Future Response Costs not inconsistent with the NCP, but Settling

Work Parties shall not pay Interim Response Costs or Future Oversight Costs, except to the

extent that such costs, together with the Net Unreimbursed Past Response Costs (collectively

“Orphan Share Costs”) exceed $8.37 million.

              a.      On a periodic basis, EPA will send Settling Work Parties a bill requiring

payment that includes an itemized costs summary, which includes direct and indirect costs

incurred by EPA, its contractors, subcontractors, and DOJ. The bill shall not include any Future

Oversight Costs, unless Orphan Share Costs exceed $8.37 million. Settling Work Parties shall

make all payments within 30 days after Settling Work Parties’ receipt of each bill requiring

payment, except as otherwise provided in Paragraph 37, in accordance with Paragraph 36

(Payment Instructions for Settling Work Parties).

              b.      Deposit of Future Response Costs Payments: The total amount to be paid

by Settling Work Parties pursuant to Paragraph 35.a shall be deposited by EPA in the

Valleycrest Landfill Special Account to be retained and used to conduct or finance response

actions at or in connection with the Site, or to be transferred by EPA to the EPA Hazardous

Substance Superfund, provided, however, that EPA may deposit a Future Response Costs

payment directly into the EPA Hazardous Substance Superfund if, at the time the payment is

received, EPA estimates that the Valleycrest Landfill Special Account balance is sufficient to

address currently anticipated future response actions to be conducted or financed by EPA at or

in connection with the Site. Any decision by EPA to deposit a Future Response Costs payment

directly into the EPA Hazardous Substance Superfund for this reason shall not be subject to



                                               40
challenge by Settling Work Parties pursuant to the dispute resolution provisions of this CD or in

any other forum.

       36.     Payment Instructions for Settling Work Parties. For all payments subject to this

Paragraph 36, Settling Work Parties shall make such payment by Fedwire EFT, referencing the

Site/Spill ID and DJ numbers. The Fedwire EFT payment must be sent as follows:

                                      Federal Reserve Bank of New York
                                      ABA = 021030004
                                      Account = 68010727
                                      SWIFT address = FRNYUS33
                                      33 Liberty Street
                                      New York, NY 10045
                                      Field Tag 4200 of the Fedwire message should read
                                             “D 68010727 Environmental Protection Agency”

For all payments made under this Paragraph 36, Settling Work Parties must include references to

the Site/Spill ID and DJ numbers. At the time of any payment required to be made in accordance

with Paragraph 35.a, Settling Work Parties shall send notices that payment has been made to the

United States, EPA, and the EPA Cincinnati Finance Center, all in accordance with

Paragraph 99. All notices must include references to the Site/Spill ID and DJ numbers.

       37.     Contesting Response Costs. Settling Work Parties may submit a Notice of

Dispute, initiating the procedures of Section XIV (Dispute Resolution), regarding any Future

Response Costs billed under Paragraph 35 (Payments by Settling Work Parties for Future

Response Costs) if they determine that EPA has made a mathematical error or included a cost

item that is not within the definition of Future Response Costs, or if they believe EPA incurred

excess costs as a direct result of an EPA action that was inconsistent with a specific provision or

provisions of the NCP. Such Notice of Dispute shall be submitted in writing within 30 days after

receipt of the bill and must be sent to the United States pursuant to Section XXI (Notices and


                                                41
Submissions). Such Notice of Dispute shall specifically identify the contested costs and the

basis for objection. If Settling Work Parties submit a Notice of Dispute, Settling Work Parties

shall pay all uncontested costs to the United States within 30 days after Settling Work Parties’

receipt of the bill requiring payment. Simultaneously, Settling Work Parties shall establish, in a

duly chartered bank or trust company, an interest-bearing escrow account that is insured by the

Federal Deposit Insurance Corporation (FDIC), and remit to that escrow account funds

equivalent to the amount of the contested costs. Settling Work Parties shall send to the United

States, as provided in Section XXI (Notices and Submissions), a copy of the transmittal letter

and check paying the uncontested costs, and a copy of the correspondence that establishes and

funds the escrow account, including, but not limited to, information containing the identity of the

bank and bank account under which the escrow account is established as well as a bank

statement showing the initial balance of the escrow account. If the United States prevails in the

dispute, Settling Work Parties shall pay the sums due (with accrued interest) to the United States

within 14 days after the resolution of the dispute. If Settling Work Parties prevail concerning

any aspect of the contested costs, Settling Work Parties shall pay that portion of the costs (plus

associated accrued interest) for which they did not prevail to the United States within 14 days

after the resolution of the dispute. Settling Work Parties shall be disbursed any balance of the

escrow account. All payments to the United States under this Paragraph shall be made in

accordance with Paragraph 36 (Payment Instructions for Settling Work Parties). The dispute

resolution procedures set forth in this Paragraph in conjunction with the procedures set forth in

Section XIV (Dispute Resolution) shall be the exclusive mechanisms for resolving disputes

regarding Settling Work Parties’ obligation to reimburse the United States for its Future

Response Costs.

                                                 42
              XI.    DISBURSEMENT OF SPECIAL ACCOUNT FUNDS
       38.     Valleycrest Landfill Disbursement Special Account and Agreement to Disburse

Funds to Settling Work Parties. Within 30 days after the Effective Date, EPA shall establish the

Valleycrest Landfill Disbursement Special Account and shall transfer a total of $1,710,242 from

the Valleycrest Landfill Special Account to the Valleycrest Landfill Disbursement Special

Account, leaving a balance of approximately $257,000 within the Valleycrest Landfill Special

Account. Subject to the terms and conditions set forth in this Section, EPA agrees to make the

funds in the Valleycrest Landfill Disbursement Special Account, including Interest Earned on the

funds in such account, available for disbursement to Settling Work Parties as partial

reimbursement for performance of the Work. EPA shall disburse funds from the Valleycrest

Landfill Disbursement Special Account to Settling Work Parties in accordance with the

procedures and milestones for phased disbursement set forth in this Section.

       39.     Timing, Amount, and Method of Disbursing Funds From the Valleycrest Landfill

Disbursement Special Account. Within 30 days after EPA’s receipt of a Cost Summary and

Certification, as defined by Paragraph 40.b, or if EPA has requested additional information under

such paragraph or a revised Cost Summary and Certification under Paragraph 40.c, within 30

days after receipt of the additional information or revised Cost Summary and Certification, and

subject to the conditions set forth in this Section, EPA shall disburse the funds from the

Valleycrest Landfill Disbursement Special Account at the completion of the following




                                                43
milestones, and in the amounts set forth below:

           Milestone                                     Disbursement of Funds
     EPA approval of RA Work Plan                 $500,000 from the Valleycrest Landfill
                                                  Disbursement Special Account
     Settling Work Parties completion of all      $800,000 from the Valleycrest Landfill
     Work in the EPA-approved RAWP                Disbursement Special Account
     EPA certification of RA Completion           The remaining funds from the Valleycrest
                                                  Landfill Disbursement Special Account
                                                  including any remaining Interest Earned


EPA shall disburse the funds from the Valleycrest Landfill Disbursement Special Account to the

Settling Work Parties by electronic transfer to the following account:

                      Name on Account:         Dinsmore & Shohl
                      Bank Name:               Fifth Third Bank
                      Account Number:          73065171
                      Routing Number:          04000314

       40.     Requests for Disbursement of Special Account Funds.

               a.     Within 60 days after issuance of EPA’s written confirmation that a

milestone of the Work, as defined in Paragraph 39 (Timing, Amount, and Method of Disbursing

Funds), has been satisfactorily completed, the Settling Work Parties shall submit to EPA a Cost

Summary and Certification, as defined in Paragraph 40.b, covering the Work performed up to

the date of completion of that milestone. The Settling Work Parties shall not include in any

submission costs included in a previous Cost Summary and Certification following completion

of an earlier milestone of the Work if those costs have been previously sought or reimbursed

pursuant to Paragraphs 39.

               b.     Each Cost Summary and Certification shall include a complete and

accurate written cost summary and certification of the necessary costs incurred and paid by

Settling Work Parties for the Work covered by the particular submission, excluding costs not

                                                  44
eligible for disbursement under Paragraph 41(Costs Excluded from Disbursement). Each Cost

Summary and Certification shall contain the following statement signed by a Certified Public

Accountant of the Settling Work Parties:

       To the best of my knowledge, after thorough investigation and review of Settling Work
       Parties’ documentation of costs incurred and paid for Work performed pursuant to this
       CD [insert, as appropriate: “up to the date of completion of milestone 1,” “between the
       date of completion of milestone 1 and the date of completion of milestone 2,” or
       “between the date of completion of milestone 2 and the date of completion of the
       milestone 3,”] I certify that the information contained in or accompanying this
       submission is true, accurate, and complete. I am aware that there are significant penalties
       for knowingly submitting false information, including the possibility of fine and
       imprisonment.

The Certified Public Accountant shall also provide EPA a list of the documents that he or she

reviewed in support of the Cost Summary and Certification. Upon request by EPA, the Settling

Work Parties shall submit to EPA any additional information that EPA deems necessary for its

review and approval of a Cost Summary and Certification.

              c.      If EPA finds that a Cost Summary and Certification includes a

mathematical error, costs excluded under Paragraph 41 (Costs Excluded from Disbursement),

costs that are inadequately documented, or costs submitted in a prior Cost Summary and

Certification, it will notify the Settling Work Parties and provide them an opportunity to cure

the deficiency by submitting a revised Cost Summary and Certification. If Settling Work

Parties fail to cure the deficiency within 45 days after being notified of, and given the

opportunity to cure, the deficiency, EPA will recalculate Settling Work Parties’ costs eligible for

disbursement for that submission and disburse the corrected amount to the Settling Work Parties

in accordance with the procedures in Paragraph 39 (Timing, Amount, and Method of Disbursing

Funds). The Settling Work Parties may dispute EPA’s recalculation under this Paragraph

pursuant to Section XIV (Dispute Resolution). In no event shall Settling Work Parties be

                                                45
disbursed funds from the Valleycrest Landfill Disbursement Special Account in excess of

amounts properly documented in a Cost Summary and Certification accepted or modified by

EPA.

       41.     Costs Excluded from Disbursement. The following costs are excluded from, and

shall not be sought by Settling Work Parties for, disbursement from the Valleycrest Landfill

Disbursement Special Account: (a) response costs paid pursuant to Section X (Payments for

Response Costs); (b) any other payments made by Settling Work Parties to the United States

pursuant to this Consent Decree including, but not limited to, any Interest or stipulated penalties

paid pursuant to Sections X (Payments for Response Costs) or XV (Stipulated Penalties);

(c) attorneys’ fees and costs, except for reasonable attorneys’ fees and costs necessarily related to

obtaining access or establishing institutional controls, as required by Section VIII (Property

Requirements); (d) costs of any response activities Settling Work Parties perform that are not

required under, or approved by EPA pursuant to, this Consent Decree; (e) costs related to

Settling Work Parties’ litigation, settlement, development of potential contribution claims, or

identification of defendants; (f) internal costs of Settling Work Parties, including but not limited

to, salaries, travel, or in-kind services, except for those costs that represent the work of

employees of Settling Work Parties directly performing the Work; (g) any costs incurred by

Settling Work Parties prior to the Effective Date, or (h) any costs incurred by Settling Work

Parties pursuant to Section XIV (Dispute Resolution).

       42.     Termination of Disbursements from the Special Account. EPA’s obligation to

disburse funds from the Valleycrest Landfill Disbursement Special Account under this Consent

Decree shall terminate upon EPA’s determination that Settling Work Parties: (a) have knowingly

submitted a materially false or misleading Cost Summary and Certification; (b) have submitted a

                                                  46
materially inaccurate or incomplete Cost Summary and Certification, and have failed to correct

the materially inaccurate or incomplete Cost Summary and Certification within 45 days after

being notified of, and given the opportunity to cure, the deficiency; or (c) failed to submit a Cost

Summary and Certification as required by Paragraph 40 (Requests for Disbursement of Special

Account Funds) within 30 days (or such longer period as EPA agrees) after being notified that

EPA intends to terminate its obligation to make disbursements pursuant to this Section because

of Settling Work Parties’ failure to submit the Cost Summary and Certification as required by

Paragraph 40. EPA’s obligation to disburse funds from the Valleycrest Landfill Disbursement

Special Account shall also terminate upon EPA’s assumption of performance of any portion of

the Work pursuant to Paragraph 76 (Work Takeover), when such assumption of performance of

the Work is not challenged by Settling Work Parties or, if challenged, is upheld under

Section XIV (Dispute Resolution). Settling Work Parties may dispute EPA’s termination of

special account disbursements under Section XIV.

       43.     Recapture of Special Account Disbursements. Upon termination of

disbursements from the Valleycrest Landfill Disbursement Special Account under Paragraph 42

(Termination of Disbursements from the Special Account), if EPA has previously disbursed

funds from the Valleycrest Landfill Disbursement Special Account for activities specifically

related to the reason for termination ( e.g., discovery of a materially false or misleading

submission after disbursement of funds based on that submission), EPA shall submit a bill to

Settling Work Parties for those amounts already disbursed from the Valleycrest Landfill

Disbursement Special Account specifically related to the reason for termination, plus Interest on

that amount covering the period from the date of disbursement of the funds by EPA to the date of

repayment of the funds by Settling Work Parties. Within 60 days after receipt of EPA’s bill,

                                                 47
Settling Work Parties shall reimburse the EPA Hazardous Substance Superfund for the total

amount billed. Payment shall be made in accordance with Paragraph 36 (Payment Instructions

for Settling Work Parties). Upon receipt of payment, EPA may deposit all or any portion thereof

in the Valleycrest Landfill Special Account, the Valleycrest Landfill Disbursement Special

Account, or the EPA Hazardous Substance Superfund. The determination of where to deposit or

how to use the funds shall not be subject to challenge by Settling Work Parties pursuant to the

dispute resolution provisions of this CD or in any other forum. Settling Work Parties may dispute

EPA’s determination as to recapture of funds pursuant to Section XIV (Dispute Resolution).

       44.     Balance of Special Account Funds. After EPA issues its written Certification of

Remedial Action Completion pursuant to this CD, and after EPA completes all disbursement to

Settling Work Parties in accordance with this Section, if any funds remain in the Valleycrest

Landfill Disbursement Special Account, EPA may transfer such funds to the Valleycrest Landfill

Special Account or to the EPA Hazardous Substance Superfund. Any transfer of funds to the

Valleycrest Landfill Special Account or the EPA Hazardous Substance Superfund shall not be

subject to challenge by Settling Work Parties pursuant to the dispute resolution provisions of this

CD or in any other forum.

                     XII.    INDEMNIFICATION AND INSURANCE

       45.     Settling Work Parties’ Indemnification of the United States.

               a.     The United States does not assume any liability by entering into this CD

or by virtue of any designation of Settling Work Parties as EPA’s authorized representatives

under Section 104(e) of CERCLA, 42 U.S.C. § 9604(e). Settling Work Parties shall indemnify,

save, and hold harmless the United States and its officials, agents, employees, contractors,

subcontractors, and representatives for or from any and all claims or causes of action arising
                                                48
from, or on account of, negligent or other wrongful acts or omissions of Settling Work Parties,

their officers, directors, employees, agents, contractors, subcontractors, and any persons acting

on Settling Work Parties’ behalf or under their control, in carrying out activities pursuant to this

CD, including, but not limited to, any claims arising from any designation of Settling Work

Parties as EPA’s authorized representatives under Section 104(e) of CERCLA. Further, Settling

Work Parties agree to pay the United States all costs it incurs including, but not limited to,

attorneys’ fees and other expenses of litigation and settlement arising from, or on account of,

claims made against the United States based on negligent or other wrongful acts or omissions of

Settling Work Parties, their officers, directors, employees, agents, contractors, subcontractors,

and any persons acting on their behalf or under their control, in carrying out activities pursuant

to this CD. The United States shall not be held out as a party to any contract entered into by or

on behalf of Settling Work Parties in carrying out activities pursuant to this CD. Neither

Settling Work Parties nor any such contractor shall be considered an agent of the United States.

               b.     The United States shall give Settling Work Parties notice of any claim for

which the United States plans to seek indemnification pursuant to this Paragraph 45, and shall

consult with Settling Work Parties prior to settling such claim.

       46.     Settling Work Parties covenant not to sue and agree not to assert any claims or

causes of action against the United States for damages or reimbursement or for set-off of any

payments made or to be made to the United States, arising from or on account of any contract,

agreement, or arrangement between any one or more of Settling Work Parties and any person for

performance of Work on or relating to the Site, including, but not limited to, claims on account

of construction delays. In addition, Settling Work Parties shall indemnify, save and hold

harmless the United States with respect to any and all claims for damages or reimbursement

                                                49
arising from or on account of any contract, agreement, or arrangement between any one or more

of Settling Work Parties and any person for performance of Work on or relating to the Site,

including, but not limited to, claims on account of construction delays.

       47.     Insurance. No later than 15 days before commencing any on-site Work, Settling

Work Parties shall secure, and shall maintain until the first anniversary after issuance of EPA’s

Certification of RA Completion pursuant to Paragraph 4.8 (Certification of RA Completion) of

the SOW, commercial general liability insurance with limits of $3 million, for any one

occurrence, and automobile liability insurance with limits of $3 million, combined single limit,

naming the United States as an additional insured with respect to all liability arising out of the

activities performed by or on behalf of Settling Work Parties pursuant to this CD. In addition,

for the duration of this CD, Settling Work Parties shall satisfy, or shall ensure, that their

contractors or subcontractors satisfy, all applicable laws and regulations regarding the provision

of worker’s compensation insurance for all persons performing the Work on behalf of Settling

Work Parties in furtherance of this CD. Prior to commencement of the Work, Settling Work

Parties shall provide to EPA certificates of such insurance and a copy of each insurance policy.

The Settling Work Parties shall resubmit such certificates and copies of policies each year on the

anniversary of the Effective Date. If Settling Work Parties demonstrate by evidence satisfactory

to EPA that any contractor or subcontractor maintains insurance equivalent to that described

above, or insurance covering the same risks but in a lesser amount, then, with respect to that

contractor or subcontractor, Settling Work Parties need provide only that portion of the insurance

described above that is not maintained by the contractor or subcontractor.




                                                  50
                                 XIII. FORCE MAJEURE

       48.     “Force majeure,” for purposes of this Consent Decree, is defined as any event

arising from causes beyond the control of Settling Work Parties, of any entity controlled by

Settling Work Parties, or of Settling Work Parties’ contractors that delays or prevents the

performance of any obligation under this Consent Decree despite Settling Work Parties’ best

efforts to fulfill the obligation. The requirement that Settling Work Parties exercise “best efforts

to fulfill the obligation” includes using best efforts to anticipate any potential force majeure and

best efforts to address the effects of any potential force majeure (a) as it is occurring and (b)

following the potential force majeure such that the delay and any adverse effects of the delay are

minimized to the greatest extent possible. “Force majeure” does not include financial inability to

complete the Work or a failure to achieve the Performance Standards.

       49.     If any event occurs or has occurred that may delay the performance of any

obligation under this Consent Decree for which Settling Work Parties intend or may intend to

assert a claim of force majeure, Settling Work Parties shall notify EPA’s Project Coordinator

orally or, in his or her absence, EPA’s Alternate Project Coordinator or, in the event both of

EPA’s designated representatives are unavailable, the Director of the Superfund Division, EPA

Region 5, within 7 days of when Settling Work Parties first knew that the event might cause a

delay. Within 20 days thereafter, Settling Work Parties shall provide in writing to EPA an

explanation and description of the reasons for the delay; the anticipated duration of the delay; all

actions taken or to be taken to prevent or minimize the delay; a schedule for implementation of

any measures to be taken to prevent or mitigate the delay or the effect of the delay; Settling

Work Parties’ rationale for attributing such delay to a force majeure; and a statement as to

whether, in the opinion of Settling Work Parties, such event may cause or contribute to an
                                                  51
endangerment to public health or welfare, or the environment. Settling Work Parties shall

include with any notice all available documentation supporting their claim that the delay was

attributable to a force majeure. Settling Work Parties shall be deemed to know of any

circumstance of which Settling Work Parties, any entity controlled by Settling Work Parties, or

Settling Work Parties’ contractors or subcontractors knew or should have known. Failure to

comply with the above requirements regarding an event shall preclude Settling Work Parties

from asserting any claim of force majeure regarding that event, provided, however, that if EPA,

despite the late or incomplete notice, is able to assess to its satisfaction whether the event is a

force majeure under Paragraph 48 and whether Settling Work Parties have exercised their best

efforts under Paragraph 48, EPA may, in its unreviewable discretion, excuse in writing Settling

Work Parties’ failure to submit timely or complete notices under this Paragraph.

       50.     If EPA agrees that the delay or anticipated delay is attributable to a force majeure,

the time for performance of the obligations under this Consent Decree that are affected by the

force majeure will be extended by EPA for such time as is necessary to complete those

obligations. An extension of the time for performance of the obligations affected by the force

majeure shall not, of itself, extend the time for performance of any other obligation. If EPA does

not agree that the delay or anticipated delay has been or will be caused by a force majeure, EPA

will notify Settling Work Parties in writing of its decision. If EPA agrees that the delay is

attributable to a force majeure, EPA will notify Settling Work Parties in writing of the length of

the extension, if any, for performance of the obligations affected by the force majeure.

       51.     If Settling Work Parties elect to invoke the dispute resolution procedures set forth

in Section XIV (Dispute Resolution) regarding EPA’s position, they shall do so no later than

15 days after receipt of EPA’s notice. In any such proceeding, Settling Work Parties shall have

                                                  52
the burden of demonstrating by a preponderance of the evidence that the delay or anticipated

delay has been or will be caused by a force majeure, that the duration of the delay or the

extension sought was or will be warranted under the circumstances, that best efforts were

exercised to avoid and mitigate the effects of the delay, and that Settling Work Parties complied

with the requirements of Paragraphs 48 and 49. If Settling Work Parties carry this burden, the

delay at issue shall be deemed not to be a violation by Settling Work Parties of the affected

obligation of this Consent Decree identified to EPA and the Court.

       52.     The failure by EPA to timely complete any obligation under the CD or under the

SOW is not a violation of the CD, provided, however, that if such failure prevents Settling Work

Parties from meeting one or more deadlines in the SOW, Settling Work Parties may seek relief

under this Section.

                            XIV.       DISPUTE RESOLUTION

       53.     Unless otherwise expressly provided for in this Consent Decree, the dispute

resolution procedures of this Section shall be the exclusive mechanism to resolve disputes

regarding this Consent Decree. However, the procedures set forth in this Section shall not apply

to actions by the United States to enforce obligations of Settling Work Parties that have not been

disputed in accordance with this Section.

       54.     A dispute shall be considered to have arisen when one party sends the other

parties a written Notice of Dispute. Any dispute regarding this CD shall in the first instance be

the subject of informal negotiations between the parties to the dispute. The period for informal

negotiations shall not exceed 30 days from the time the dispute arises, unless it is modified by

written agreement of the parties to the dispute.



                                                   53
      55.     Statements of Position.

              a.      In the event that the parties cannot resolve a dispute by informal

negotiations under the preceding Paragraph, then the position advanced by EPA shall be

considered binding unless, within 30 days after the conclusion of the informal negotiation

period, Settling Work Parties invoke the formal dispute resolution procedures of this Section by

serving on the United States a written Statement of Position on the matter in dispute, including,

but not limited to, any factual data, analysis, or opinion supporting that position and any

supporting documentation relied upon by Settling Work Parties. The Statement of Position shall

specify Settling Work Parties’ position as to whether formal dispute resolution should proceed

under Paragraphs 56 (Record Review) or 57.

              b.      Within 30 days after receipt of Settling Work Parties’ Statement of

Position, EPA will serve on Settling Work Parties its Statement of Position, including, but not

limited to, any factual data, analysis, or opinion supporting that position and all supporting

documentation relied upon by EPA. EPA’s Statement of Position shall include a statement as to

whether formal dispute resolution should proceed under Paragraph 56 (Record Review) or

Paragraph 57. Within 21 days after receipt of EPA’s Statement of Position, Settling Work

Parties may submit a Reply.

              c.      If there is disagreement between EPA and Settling Work Parties as to

whether dispute resolution should proceed under Paragraphs 56 (Record Review) or 57, the

parties to the dispute shall follow the procedures set forth in the paragraph determined by EPA

to be applicable. However, if Settling Work Parties ultimately appeal to the Court to resolve the

dispute, the Court shall determine which paragraph is applicable in accordance with the

standards of applicability set forth in Paragraphs 56 and 57.

                                                54
       56.     Record Review. Formal dispute resolution for disputes pertaining to the selection

or adequacy of any response action and all other disputes that are accorded review on the

administrative record under applicable principles of administrative law shall be conducted

pursuant to the procedures set forth in this Paragraph. For purposes of this Paragraph, the

adequacy of any response action includes, without limitation, the adequacy or appropriateness of

plans, procedures to implement plans, or any other items requiring approval by EPA under this

Consent Decree, and the adequacy of the performance of response actions taken pursuant to this

Consent Decree. Nothing in this Consent Decree shall be construed to allow any dispute by

Settling Work Parties regarding the validity of the ROD’s provisions.

               a.      An administrative record of the dispute shall be maintained by EPA and

shall contain all statements of position, including supporting documentation, submitted pursuant

to this Section. Where appropriate, EPA may allow submission of supplemental statements of

position by the parties to the dispute.

               b.      The Director of the Superfund Division, EPA Region 5, will issue a final

administrative decision resolving the dispute based on the administrative record described in

Paragraph 56.a. This decision shall be binding upon Settling Work Parties, subject only to the

right to seek judicial review pursuant to Paragraphs 56.c and 56.d.

               c.      Any administrative decision made by EPA pursuant to Paragraph 56.b

shall be reviewable by this Court, provided that a motion for judicial review of the decision is

filed by Settling Work Parties with the Court and served on all Parties within twenty days after

receipt of EPA’s decision in writing. The motion shall include a description of the matter in

dispute, the efforts made by the parties to resolve it, the relief requested, and the schedule, if



                                                 55
any, within which the dispute must be resolved to ensure orderly implementation of this Consent

Decree. The United States may file a response to Settling Work Parties’ motion.

               d.      In proceedings on any dispute governed by this Paragraph, Settling Work

Parties shall have the burden of demonstrating that the decision of the Superfund Division

Director is arbitrary and capricious or otherwise not in accordance with law. Judicial review of

EPA’s decision shall be on the administrative record compiled pursuant to Paragraph 56.a.

       57.     Formal dispute resolution for disputes that neither pertain to the selection or

adequacy of any response action nor are otherwise accorded review on the administrative record

under applicable principles of administrative law, shall be governed by this Paragraph.

               a.      The Director of the Superfund Division, EPA Region 5, will issue a final

decision resolving the dispute based on the statements of position and reply, if any, served under

Paragraph 55. The Superfund Division Director’s decision shall be binding on Settling Work

Parties unless, within 10 days after receipt of the decision, Settling Work Parties file with the

Court and serve on the parties a motion for judicial review of the decision setting forth the

matter in dispute, the efforts made by the parties to resolve it, the relief requested, and the

schedule, if any, within which the dispute must be resolved to ensure orderly implementation of

the CD. The United States may file a response to Settling Work Parties’ motion.

               b.      Notwithstanding Paragraph M (CERCLA Section 113(j) Record Review

of ROD and Work) of Section I (Background), judicial review of any dispute governed by this

Paragraph shall be governed by applicable principles of law.

       58.     The invocation of formal dispute resolution procedures under this Section does

not extend, postpone, or affect in any way any obligation of Settling Work Parties under this CD,

except as provided in Paragraph 37 (Contesting Response Costs), as agreed by EPA, or as

                                                 56
determined by the Court. Stipulated penalties with respect to the disputed matter shall continue

to accrue, but payment shall be stayed pending resolution of the dispute, as provided in

Paragraph 66. Notwithstanding the stay of payment, stipulated penalties shall accrue from the

first day of noncompliance with any applicable provision of this CD. In the event that Settling

Work Parties do not prevail on the disputed issue, stipulated penalties shall be assessed and paid

as provided in Section XV (Stipulated Penalties).

                            XV.       STIPULATED PENALTIES

       59.       Settling Work Parties shall be liable for stipulated penalties in the amounts set

forth in Paragraphs 60 and 61 to the United States for failure to comply with the requirements of

this Consent Decree specified below, unless excused under Section XIII (Force Majeure).

“Compliance” by Settling Work Parties shall include completion of all activities and obligations,

including payments, required under this Consent Decree, or any deliverable approved under this

Consent Decree, in accordance with all applicable requirements of law, this Consent Decree, the

SOW, and any deliverables approved under this Consent Decree and within the specified time

schedules established by and approved under this Consent Decree.

       60.       Stipulated Penalty Amounts - Work (Including Payments and Excluding

Deliverables).

                 a.     The following stipulated penalties shall accrue per violation per day for

any noncompliance with requirements identified in Paragraph 60.b:

                      Period of Noncompliance          Penalty Per Violation Per Day
                        1st through 14th day                       $750
                       15th through 30th day                      $1,500
                        31st day and beyond                       $3,000




                                                  57
               b.     Compliance Milestones.

                      (1)    Award RA contract(s);

                      (2)    Pre-construction inspection and meeting;

                      (3)    Initiate construction of RA;

                      (4)    Completion of Cap Component, referred to in the SOW as

"consolidation and covering of the Site," in accordance with schedule set forth in the approved

RA Work Plan;

                      (5)    Completion of construction of monitoring and extraction wells in

accordance with the schedule set forth in the approved RA Work Plan;

                      (6)    Conduct groundwater and leachate sampling in accordance with the

schedule set forth in the approved RA Work Plan;

                      (7)    Conduct final inspection, for the Soil Remedy Component and for

the Work, in accordance with the schedule set forth in the SOW;

                      (8)    Payment For Response Costs pursuant to Paragraph 35 of Section

X (Payment for Response Costs);

                      (9)    Establishment and maintenance of financial assurance in

compliance with the timelines and other substantive and procedural requirements of Section IX

(Financial Assurance); or

                      (10)   Perform activities to complete the Work in accordance with EPA’s

notice issued pursuant to Paragraph 4.4d of the SOW, not including those matters identified in

Paragraph 76 (Work Takeover) below.




                                               58
       61.     Stipulated Penalty Amounts - Deliverables.

               a.      Material Defects. If an initially submitted or resubmitted deliverable, as

the term is used in Section 6 (Deliverables) and elsewhere in the SOW, contains a material

defect, and the deliverable is disapproved or modified by EPA under Paragraphs 6.6a or 6.6b of

the SOW due to such material defect, then the material defect shall constitute a lack of

compliance for purposes of Paragraph 59. The provisions of Section XIV (Dispute Resolution)

and Section XV (Stipulated Penalties) shall govern the accrual and payment of any stipulated

penalties regarding Settling Work Parties’ submissions under this CD.

               b.      The following stipulated penalties shall accrue per violation per day for

failure to submit timely or adequate deliverables pursuant to the CD:

                    Period of Noncompliance          Penalty Per Violation Per Day
                      1st through 14th day                       $550
                     15th through 30th day                      $1,250
                      31st day and beyond                       $2,000

       62.     In the event that EPA assumes performance of a portion or all of the Work

pursuant to Paragraph 76 (Work Takeover), Settling Work Parties shall be liable for a stipulated

penalty in the amount of $3 million. Stipulated penalties under this Paragraph are in addition to

the remedies available under Paragraphs 31 (Access to Financial Assurance) and 76 (Work

Takeover).

       63.     All penalties shall begin to accrue on the day after the complete performance is

due or the day a violation occurs and shall continue to accrue through the final day of the

correction of the noncompliance or completion of the activity. However, stipulated penalties

shall not accrue: (a) with respect to a deficient submission under Paragraph 6.6 (Approval of

Deliverables) of the SOW, during the period, if any, beginning on the 31st day after EPA’s


                                                59
receipt of such submission until the date that EPA notifies Settling Work Parties of any

deficiency; (b) with respect to a decision by the Director of the Superfund Division, EPA Region

5, under Paragraphs 56.b or 57.a of Section XIV (Dispute Resolution), during the period, if any,

beginning on the 21st day after the date that Settling Work Parties’ reply to EPA’s Statement of

Position is received until the date that the Director issues a final decision regarding such dispute;

or (c) with respect to judicial review by this Court of any dispute under Section XIV (Dispute

Resolution), during the period, if any, beginning on the 31st day after the Court’s receipt of the

final submission regarding the dispute until the date that the Court issues a final decision

regarding such dispute. Nothing in this Consent Decree shall prevent the simultaneous accrual

of separate penalties for separate violations of this Consent Decree.

       64.     Following EPA’s determination that Settling Work Parties have failed to comply

with a requirement of this Consent Decree, EPA shall give Settling Work Parties written

notification of the same and describe the noncompliance. EPA shall send Settling Work Parties a

written demand for the payment of the penalties.

       65.     All penalties accruing under this Section shall be due and payable to the United

States within 30 days after Settling Work Parties’ receipt from EPA of a demand for payment of

the penalties, unless Settling Work Parties invoke the Dispute Resolution procedures under

Section XIV (Dispute Resolution) within the 30-day period. All payments to the United States

under this Section shall indicate that the payment is for stipulated penalties and shall be made in

accordance with Paragraph 36 (Payment Instructions for Settling Work Parties).

       66.     Penalties shall continue to accrue as provided in Paragraph 63 during any dispute

resolution period, but need not be paid until the following:



                                                 60
               a.      If the dispute is resolved by agreement of EPA and the Settling Work

Parties, or by a decision of EPA that is not appealed to this Court, accrued penalties determined

to be owed shall be paid to EPA within 15 days after the agreement or the receipt of EPA’s

decision or order;

               b.      If the dispute is appealed to this Court and the United States prevails in

whole or in part, Settling Work Parties shall pay all accrued penalties determined by the Court

to be owed to EPA within 60 days after receipt of the Court’s decision or order, except as

provided in Subparagraph 66.c;

               c.      If the District Court’s decision is appealed by any Party, Settling Work

Parties shall pay all accrued penalties determined by the District Court to be owed to the United

States into an interest-bearing escrow account, established at a duly chartered bank or trust

company that is insured by the FDIC, within 60 days after receipt of the Court’s decision or

order, or as otherwise determined by the Court. Penalties shall be paid into this account as they

continue to accrue, at least every 60 days, or as otherwise determined by the Court. Within 15

days after receipt of the final appellate court decision, the escrow agent shall pay the balance of

the account to EPA or to Settling Work Parties to the extent that they prevail.

       67.     If Settling Work Parties fail to pay stipulated penalties when due, Settling Work

Parties shall pay Interest on the unpaid stipulated penalties as follows: (a) if Settling Work

Parties have timely invoked dispute resolution such that the obligation to pay stipulated penalties

has been stayed pending the outcome of dispute resolution, Interest shall accrue from the date

stipulated penalties are due pursuant to Paragraph 66 until the date of payment; and (b) if Settling

Work Parties fail to timely invoke dispute resolution, Interest shall accrue from the date of

demand under Paragraph 65 until the date of payment. If Settling Work Parties fail to pay

                                                 61
stipulated penalties and Interest when due, the United States may institute proceedings to collect

the penalties and Interest.

       68.     The payment of penalties and Interest, if any, shall not alter in any way Settling

Work Parties’ obligation to complete the performance of the Work required under this Consent

Decree.

       69.     Nothing in this Consent Decree shall be construed as prohibiting, altering, or in

any way limiting the ability of the United States to seek any other remedies or sanctions

available by virtue of Settling Work Parties’ violation of this Consent Decree or of the statutes

and regulations upon which it is based, including, but not limited to, penalties pursuant to

Section 122(l) of CERCLA, 42 U.S.C. § 9622(l), provided, however, that the United States shall

not seek civil penalties pursuant to Section 122(l) of CERCLA for any violation for which a

stipulated penalty is provided in this Consent Decree.

       70.     Notwithstanding any other provision of this Section, the United States may, in its

unreviewable discretion, waive any portion of stipulated penalties that have accrued pursuant to

this Consent Decree.

                        XVI.        COVENANTS BY PLAINTIFF

       71.     Covenants for Settling Parties by United States. In consideration of the Remedial

Action that will be performed and the payments that will be made by Settling Work Parties (on

their behalf and on behalf of the Other Settling Parties) under this Consent Decree, and except as

provided in Paragraphs 72 and 73 (United States’ Pre- and Post-Certification Reservations), and

Paragraph 75 (General Reservations of Rights), the United States covenants not to sue or to take

administrative action against Settling Parties pursuant to Sections 106 and 107(a) of CERCLA

relating to the Site. Except with respect to future liability, these covenants shall take effect upon:
                                                 62
(i) the Effective Date of this Consent Decree, for the Settling Work Parties; and (ii) the later of

the Effective Date or the date on which an Other Settling Party’s Consent Decree signature page

is filed with the Court in this action for such Other Settling Party. With respect to future

liability, these covenants shall take effect upon Certification of RA Completion by EPA pursuant

to Paragraph 4.8 (Certification of RA Completion) of the SOW. These covenants are

conditioned upon the satisfactory performance by Settling Work Parties of their obligations

under this CD. For Other Settling Parties that own Affected Properties, these covenants are

further conditioned upon their satisfactory performance of the obligations set forth in Section

VIII (Property Requirements). For Affordable Auto Parts, Inc. and Richard Young, these

covenants are further conditioned upon the satisfactory performance by Linda Young of her

obligations as an Owner SD under Section VIII (Property Requirements). These covenants

extend only to Settling Parties and do not extend to any other person.

       72.     United States’ Pre-Certification Reservations. Notwithstanding any other

provision of this Consent Decree, the United States reserves, and this Consent Decree is without

prejudice to, the right to institute proceedings in this action or in a new action, and/or to issue an

administrative order, seeking to compel Settling Work Parties to perform further response

actions relating to the Site and/or to pay the United States for additional costs of response if,

(a) prior to Certification of RA Completion, (1) conditions at the Site, previously unknown to

EPA, are discovered, or (2) information, previously unknown to EPA, is received, in whole or in

part, and (b) EPA determines that these previously unknown conditions or information together

with any other relevant information indicates that the RA is not protective of human health or the

environment.



                                                  63
       73.     United States’ Post-Certification Reservations. Notwithstanding any other

provision of this Consent Decree, the United States reserves, and this Consent Decree is without

prejudice to, the right to institute proceedings in this action or in a new action, and/or to issue an

administrative order, seeking to compel Settling Work Parties to perform further response

actions relating to the Site and/or to pay the United States for additional costs of response if,

(a) subsequent to Certification of RA Completion, (1) conditions at the Site, previously unknown

to EPA, are discovered, or (2) information, previously unknown to EPA, is received, in whole or

in part, and (b) EPA determines that these previously unknown conditions or this information

together with other relevant information indicate that the RA is not protective of human health or

the environment.

       74.     For purposes of Paragraph 72 (United States’ Pre-Certification Reservations), the

information and the conditions known to EPA will include only that information and those

conditions known to EPA as of the date the ROD was signed and set forth in the ROD for the

Site and the administrative record supporting the ROD. For purposes of Paragraph 73 (United

States’ Post-Certification Reservations), the information and the conditions known to EPA shall

include only that information and those conditions known to EPA as of the date of Certification

of Completion of the RA and set forth in the ROD, the administrative record supporting the

ROD, the post-ROD administrative record, or in any information received by EPA pursuant to

the requirements of this Consent Decree (including, but not limited to, any information provided

by Settling Work Parties in support of any proposal to refine or modify the Remedial Action)

prior to Certification of Completion of the RA.

       75.     General Reservations of Rights. The United States reserves, and this Consent

Decree is without prejudice to, all rights against Settling Parties with respect to all matters not

                                                  64
expressly included within Plaintiff’s covenants. Notwithstanding any other provision of this

Consent Decree the United States reserves all rights against Settling Parties with respect to:

               a.      liability for failure to meet a requirement of this Consent Decree;

               b.      liability arising from the past, present, or future disposal, release, or threat

of release of Waste Material outside of the Site;

               c.      liability based on the ownership of the Site when such ownership

commences after signature of this Consent Decree by Settling Work Parties;

               d.      liability based on the operation of the Site when such operation

commences after signature of this CD by Settling Work Parties and does not arise solely from

Settling Work Parties’ performance of the Work;

               e.      liability based on transportation, treatment, storage, or disposal, or

arrangement for transportation, treatment, storage, or disposal of Waste Material at or in

connection with the Site, other than as provided in the ROD, the Work, or otherwise ordered by

EPA, after signature of this CD by Settling Work Parties;

               f.      liability for damages for injury to, destruction of, or loss of natural

resources, and for the costs of any natural resource damage assessments;

               g.      criminal liability;

               h.      liability for violations of federal or state law that occur during or after

implementation of the Work; and

               i.      liability, prior to achievement of Performance Standards, for additional

response actions that EPA determines are necessary to achieve and maintain Performance

Standards or to carry out and maintain the effectiveness of the remedy set forth in the ROD, but



                                                  65
that cannot be required pursuant to Paragraph 13 (Modification of SOW or Related

Deliverables).

      76.        Work Takeover.

                 a.    In the event EPA determines that Settling Work Parties (1) have ceased

implementation of any portion of the Work, (2) are seriously or repeatedly deficient or late in

their performance of the Work, or (3) are implementing the Work in a manner that may cause an

endangerment to human health or the environment, EPA may issue a written notice (“Work

Takeover Notice”) to Settling Work Parties. Any Work Takeover Notice issued by EPA will

specify the grounds upon which such notice was issued and will provide Settling Work Parties a

period of thirty days within which to remedy the circumstances giving rise to EPA’s issuance of

such notice.

                 b.    If, after expiration of the thirty-day notice period specified in

Paragraph 76.a, Settling Work Parties have not remedied to EPA’s satisfaction the

circumstances giving rise to EPA’s issuance of the relevant Work Takeover Notice, EPA may at

any time thereafter assume the performance of all or any portion(s) of the Work as EPA deems

necessary (“Work Takeover”). EPA will notify Settling Work Parties in writing (which writing

may be electronic) if EPA determines that implementation of a Work Takeover is warranted

under this Paragraph 76.b. Funding of Work Takeover costs is addressed under Paragraph 31

(Access to Financial Assurance).

                 c.    Settling Work Parties may invoke the procedures set forth in Paragraph 56

(Record Review), to dispute EPA’s implementation of a Work Takeover under Paragraph 76.b.

However, notwithstanding Settling Work Parties’ invocation of such dispute resolution

procedures, and during the pendency of any such dispute, EPA may in its sole discretion

                                                 66
commence and continue a Work Takeover under Paragraph 76.b until the earlier of (1) the date

that Settling Work Parties remedy, to EPA’s satisfaction, the circumstances giving rise to EPA’s

issuance of the relevant Work Takeover Notice, or (2) the date that a final decision is rendered

in accordance with Paragraph 56 (Record Review) requiring EPA to terminate such Work

Takeover, or (3) the date of a temporary restraining order or preliminary injunction issued by a

Court requiring EPA to terminate such Work Takeover.

       77.     Notwithstanding any other provision of this Consent Decree, the United States

retains all authority and reserves all rights to take any and all response actions authorized by law.

                    XVII.   COVENANTS BY SETTLING PARTIES

       78.     Covenants by Settling Parties. Subject to the reservations in Paragraph 80,

Setting Parties covenant not to sue and agree not to assert any claims or causes of action against

the United States with respect to the Site and this Consent Decree, including, but not limited to:

               a.      any direct or indirect claim for reimbursement from the EPA Hazardous

Substance Superfund through CERCLA Sections 106(b)(2), 107, 111, 112 or 113 (42 U.S.C.

§§ 9606(b)(2), 9607, 9611, 9612 or 9613), or any other provision of law;

               b.      any claims under CERCLA Sections 107 or 113 (42 U.S.C. § 9607 or

9613), RCRA Section 7002(a) (42 U.S.C. § 6972(a)), or state law regarding the Site and this

Consent Decree;

               c.      any claims arising out of response actions at or in connection with the Site,

including any claim under the United States Constitution, the Ohio Constitution, the Tucker Act,

28 U.S.C. §1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, or at common law; or




                                                 67
               d.      any direct or indirect claim for disbursement from the Valleycrest Landfill

Disbursement Account, except as provided in Section XI (Disbursement of Special Account

Funds).

       79.     Except as provided in Paragraph 82 (Waiver of Claims by Settling Parties) and

Paragraph 88 (Res Judicata and Other Defenses), the covenants in this Section shall not apply if

the United States brings a cause of action or issues an order pursuant to any of the reservations in

Section XVI (Covenants by Plaintiff), other than in Paragraph 75.a (claims for failure to meet a

requirement of the CD), 75.g (criminal liability) and 75.h (violations of federal/state law during

or after implementation of the Work), but only to the extent that Settling Parties’ claims arise

from the same response action, response costs, or damages that the United States is seeking

pursuant to the applicable reservation.

       80.     The Settling Work Parties reserve, and this Consent Decree is without prejudice

to, claims against the United States, subject to the provisions of Chapter 171 of Title 28 of the

United States Code, and brought pursuant to any statute other than CERCLA or RCRA and for

which the waiver of sovereign immunity is found in a statute other than CERCLA or RCRA, for

money damages for injury or loss of property or personal injury or death caused by the negligent

or wrongful act or omission of any employee of the United States, as that term is defined in

28 U.S.C. § 2671, while acting within the scope of his or her office or employment under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred. However, the

foregoing shall not include any claim based on EPA’s selection of response actions, or the

oversight or approval of Settling Work Parties’ deliverables or activities.



                                                 68
       81.      Nothing in this Consent Decree shall be deemed to constitute preauthorization of

a claim within the meaning of Section 111 of CERCLA, 42 U.S.C. § 9611, or 40 C.F.R.

§ 300.700(d).

       82.      Waiver of Claims by Settling Parties.

                a.     Settling Parties agree not to assert any claims and to waive all claims or

causes of action (including but not limited to claims or causes of action under Sections 107(a)

and 113 of CERCLA) that they may have:

                       (1)    De Micromis Waiver. For all matters relating to the Site against

any person where the person’s liability to Setting Parties with respect to the Site is based solely

on having arranged for disposal or treatment, or for transport for disposal or treatment, of

hazardous substances at the Site, or having accepted for transport for disposal or treatment of

hazardous substances at the Site, if all or part of the disposal, treatment, or transport occurred

before April 1, 2001, and the total amount of material containing hazardous substances

contributed by such person to the Site was less than 110 gallons of liquid materials or 200

pounds of solid materials;

                       (2)    MSW Waiver. For all matters relating to the Site against any

person where the person’s liability to Settling Parties with respect to the Site is based solely on

having arranged for disposal or treatment, or for transport for disposal or treatment, of MSW at

the Site, if the volume of MSW disposed, treated, or transported by such person to the Site did

not exceed 0.2% of the total volume of waste at the Site; and

                       (3)    De Minimis/Ability to Pay Waiver. For response costs relating to

the Site against any person that has entered or in the future enters into a final CERCLA § 122(g),



                                                 69
(42 U.S.C. § 9622(g)), de minimis settlement, or a final settlement based on limited ability to

pay, with EPA with respect to the Site.

               b.      Exceptions to Waivers.

                       (1)     The waivers under this Paragraph 82 shall not apply with respect to

any defense, claim, or cause of action that a Settling Party may have against any person

otherwise covered by such waivers if such person asserts a claim or cause of action relating to

the Site against such Settling Party.

                       (2)     The waiver under Paragraph 82.a(1) (De Micromis Waiver) shall

not apply to any claim or cause of action against any person otherwise covered by such waiver if

EPA determines that: (i) the materials containing hazardous substances contributed to the Site by

such person contributed significantly or could contribute significantly, either individually or in

the aggregate, to the cost of the response action or natural resource restoration at the Site; or (ii)

such person has failed to comply with any information request or administrative subpoena issued

pursuant to Section 104(e) or 122(e)(3)(B) of CERCLA, 42 U.S.C. § 9604(e) or 9622(e)(3)(B),

or Section 3007 of RCRA, 42 U.S.C. § 6927, or has impeded or is impeding, through action or

inaction, the performance of a response action or natural resource restoration with respect to the

Site; or if (iii) such person has been convicted of a criminal violation for the conduct to which

the waiver would apply and that conviction has not been vitiated on appeal or otherwise.

                       (3)     The waiver under Paragraph 82.a(2) (MSW Waiver) shall not apply

to any claim or cause of action against any person otherwise covered by such waiver if EPA

determines that: (i) the materials containing MSW contributed to the Site by such person

contributed significantly or could contribute significantly, either individually or in the aggregate,

to the cost of the response action or natural resource restoration at the Site; or (ii) such person

                                                  70
has failed to comply with any information request or administrative subpoena issued pursuant to

Section 104(e) or 122(e)(3)(B) of CERCLA, 42 U.S.C. § 9604(e) or 9622(e)(3)(B), or Section

3007 of RCRA, 42 U.S.C. § 6927, or (iii) has impeded or is impeding, through action or inaction,

the performance of a response action or natural resource restoration with respect to the Site.

                       (4)    The waivers under Paragraph 82 shall not apply to any proof of

claim filed by Settling Work Parties in In Re SRC Liquidation LLC (f/k/a Standard Register

Company), Case No. 15-10541 (Bankr. D. Del).

             XVIII.     EFFECT OF SETTLEMENT; CONTRIBUTION

       83.     Except as provided in Paragraph 82 (Waiver of Claims by Settling Parties),

nothing in this Consent Decree shall be construed to create any rights in, or grant any cause of

action to, any person not a Party to this Consent Decree. Except as provided in Section XVII

(Covenants by Settling Parties), each of the Parties expressly reserves any and all rights

(including, but not limited to, those pursuant to Section 113 of CERCLA, 42 U.S.C. § 9613),

defenses, claims, demands, and causes of action that each Party may have with respect to any

matter, transaction, or occurrence relating in any way to the Site against any person not a Party

hereto. Nothing in this Consent Decree diminishes the right of the United States, pursuant to

Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any such persons to

obtain additional response costs or response action and to enter into settlements that give rise to

contribution protection pursuant to Section 113(f)(2).

       84.     The Parties agree, and by entering this CD this Court finds, that this Consent

Decree constitutes a judicially-approved settlement pursuant to which each Settling Party has, as

of the Effective Date, resolved liability to the United States within the meaning of

Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(f)(2), and is entitled, as of the Effective Date,
                                                 71
to protection from contribution actions or claims as provided by Section 113(f)(2) of CERCLA,

or as may be otherwise provided by law, for the “matters addressed” in this CD. The “matters

addressed” in this Consent Decree are all response actions taken or to be taken and all response

costs incurred or to be incurred, at or in connection with the Site, by the United States or any

other person, except for the State; provided, however, that if the United States exercises rights

under the reservations in Section XVI (Covenants by Plaintiff), other than in Paragraph 75.a

(claims for failure to meet a requirement of the CD), 75.g (criminal liability) or 75.h (violations

of federal/state law during or after implementation of the Work), the “matters addressed” in this

Consent Decree will no longer include those response costs or response actions that are within

the scope of the exercised reservation.

        85.     The Parties further agree, and by entering this Consent Decree this Court finds,

that the complaint filed by the United States in this action is a civil action within the meaning of

Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this Consent Decree constitutes

a judicially-approved settlement pursuant to which each Settling Defendant has, as of the

Effective Date, resolved liability to the United States within the meaning of Section 113(f)(3)(B)

of CERCLA, 42 U.S.C. § 9613(f)(3)(B).

        86.     Each Settling Party shall, with respect to any suit or claim brought by it for

matters related to this Consent Decree, notify the United States in writing no later than 60 days

prior to the initiation of such suit or claim.

        87.     Each Settling Party shall, with respect to any suit or claim brought against it for

matters related to this Consent Decree, notify in writing the United States within 10 days after

service of the complaint on such Settling Party. In addition, each Settling Party shall notify the



                                                 72
United States within 10 days after service or receipt of any Motion for Summary Judgment and

within 10 days after receipt of any order from a court setting a case for trial.

        88.     Res Judicata and Other Defenses. In any subsequent administrative or judicial

proceeding initiated by the United States for injunctive relief, recovery of response costs, or

other appropriate relief relating to the Site, Settling Parties shall not assert, and may not

maintain, any defense or claim based upon the principles of waiver, res judicata, collateral

estoppel, issue preclusion, claim-splitting, or other defenses based upon any contention that the

claims raised by the United States in the subsequent proceeding were or should have been

brought in the instant case; provided, however, that nothing in this Paragraph affects the

enforceability of the covenants not to sue set forth in Section XVI (Covenants by Plaintiff).

                           XIX. ACCESS TO INFORMATION

        89.     Settling Work Parties shall provide to EPA upon request, copies of all records,

reports, documents, and other information (including records, reports, documents, and other

information in electronic form) (hereinafter referred to as “Records”) within Settling Work

Parties’ possession or control or that of their contractors or agents relating to activities at the Site

or to the implementation of this Consent Decree, including, but not limited to, sampling,

analysis, chain of custody records, manifests, trucking logs, receipts, reports, sample traffic

routing, correspondence, or other documents or information regarding the Work. Settling Work

Parties shall also make available to EPA, for purposes of investigation, information gathering, or

testimony, their employees, agents, or representatives with knowledge of relevant facts

concerning the performance of the Work.




                                                  73
       90.     Privileged and Protected Claims.

               a.     Settling Work Parties may assert that all or part of a Record requested by

Plaintiff is privileged or protected as provided under federal law, in lieu of providing the

Record, provided Settling Work Parties comply with Paragraph 90.b, and except as provided in

Paragraph 90.c.

               b.     If Settling Work Parties assert a claim of privilege or protection, they shall

provide Plaintiff with the following information regarding such Record: its title; its date; the

name, title, affiliation (e.g., company or firm), and address of the author, of each addressee, and

of each recipient; a description of the Record’s contents; and the privilege or protection asserted.

If a claim of privilege or protection applies only to a portion of a Record, Settling Work Parties

shall provide the Record to Plaintiff in redacted form to mask the privileged or protected portion

only. Settling Work Parties shall retain all Records that they claim to be privileged or protected

until Plaintiff has had a reasonable opportunity to dispute the privilege or protection claim and

any such dispute has been resolved in the Settling Work Parties’ favor.

               c.     Settling Work Parties may make no claim of privilege or protection

regarding: (1) any data regarding the Site, including, but not limited to, all sampling, analytical,

monitoring, hydrogeologic, scientific, chemical, radiological or engineering data, or the portion

of any other Record that evidences conditions at or around the Site; or (2) the portion of any

Record that Settling Work Parties are required to create or generate pursuant to this Consent

Decree.

       91.     Business Confidential Claims. Settling Work Parties may assert that all or part of

a Record provided to Plaintiff under this Section or Section XX (Retention of Records) is

business confidential to the extent permitted by and in accordance with Section 104(e)(7) of

                                                74
CERCLA, 42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b). Settling Work Parties shall

segregate and clearly identify all Records or parts thereof submitted under this Consent Decree

for which Settling Work Parties assert business confidentiality claims. Records submitted to

EPA determined to be confidential by EPA will be afforded the protection specified in 40 C.F.R.

Part 2, Subpart B. If no claim of confidentiality accompanies Records when they are submitted

to EPA, or if EPA has notified Settling Work Parties that the Records are not confidential under

the standards of Section 104(e)(7) of CERCLA or 40 C.F.R. Part 2, Subpart B, the public may be

given access to such Records without further notice to Settling Work Parties.

        92.     If relevant to the proceeding, the Parties agree that validated sampling or

monitoring data generated in accordance with the SOW and reviewed and approved by EPA

shall be admissible as evidence, without objection, in any proceeding under this Consent Decree.

        93.     Notwithstanding any provision of this Consent Decree, Plaintiff retains all of its

information gathering and inspection authorities and rights, including enforcement actions

related thereto, under CERCLA, RCRA, and any other applicable statutes or regulations.

                            XX. RETENTION OF RECORDS

        94.     Until ten years after EPA’s Certification of Work Completion under Paragraph

4.9 of the SOW, each Settling Work Party shall preserve and retain all non-identical copies of

Records (including Records in electronic form) now in its possession or control or that come into

its possession or control that relate in any manner to its liability under CERCLA with respect to

the Site, provided, however, that Settling Work Parties who are potentially liable as owners or

operators of the Site must retain, in addition, all Records that relate to the liability of any other

person under CERCLA with respect to the Site. Each Settling Work Party may preserve and

retain such Records in a single, combined repository with the Records of other Settling Work
                                                  75
Parties, provided that (i) the repository is acceptable to EPA, (ii) each Settling Work Party

retains possession and control of all Records that it stores at the repository, and (iii) each Settling

Work Party ensures that its Records are marked, indexed, and maintained at the repository in

such a manner that any person can identify and collect those Records.

       95.     Each Settling Work Party must also retain, and instruct its contractors and agents

to preserve, for the same period of time specified in Paragraph 94 above, all non-identical copies

of the last draft or final version of any Records (including Records in electronic form) now in its

possession or control or that come into its possession or control that relate in any manner to the

performance of the Work, provided, however, that each Settling Work Party (and its contractors

and agents) must retain, in addition, copies of all data generated during the performance of the

Work and not contained in the aforementioned Records required to be retained. Each Settling

Work Party may preserve and retain such Records and data in a single, combined repository with

the Records and data of other Settling Work Parties, provided that (i) the repository is acceptable

to EPA, (ii) each Settling Work Party retains possession and control of all Records and data that

it stores at the repository, and (iii) each Settling Work Party ensures that its Records and data

documents are marked, indexed, and maintained at the repository in such a manner that any

person can identify and collect those Records and data.

       96.     Each of the above record retention requirements in Paragraphs 94 and 95 shall

apply regardless of any corporate retention policy to the contrary.

       97.     At the conclusion of this record retention period, Settling Work Parties shall

notify the United States at least 90 days prior to the destruction of any such Records, and, upon

request by the United States, and except as provided in Paragraph 90 (Privileged and Protected

Claims), Settling Work Parties shall deliver any such Records to EPA.

                                                  76
        98.     Each Settling Work Party certifies individually that, to the best of its knowledge

and belief, after thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise

disposed of any Records (other than identical copies) relating to its potential liability regarding

the Site since notification of potential liability by the United States or the State and that it has

fully complied with any and all EPA and State requests for information regarding the Site

pursuant to Sections 104(e) and 122(e)(3)(B) of CERCLA, 42 U.S.C. §§ 9604(e) and

9622(e)(3)(B), and Section 3007 of RCRA, 42 U.S.C. § 6927, and state law.

                         XXI. NOTICES AND SUBMISSIONS

        99.     All approvals, consents, deliverables, modifications, notices, notifications,

objections, proposals, reports, and requests specified in this Consent must be in writing unless

otherwise specified. Whenever, under this Consent Decree, notice is required to be given, or a

report or other document is required to be sent, by one Party to another, it must be directed to the

person(s) specified below at the address(es) specified below. Any Party may change the person

and/or address applicable to it by providing notice of such change to all Parties. All notices

under this Section are effective upon receipt, unless otherwise specified. Notices required to be

sent to EPA, and not to the United States, should not be sent to the DOJ. Except as otherwise

provided, notice to a Party by email (if that option is provided below) or by regular mail in

accordance with this Section satisfies any notice requirement of the Consent Decree regarding

such Party.




                                                  77
As to the United States:           EES Case Management Unit
                                   U.S. Department of Justice
                                   Environment and Natural Resources Division
                                   P.O. Box 7611
                                   Washington, D.C. 20044-7611
                                   eescdcopy.enrd@usdoj.gov
                                   Re: DJ # 90-11-3-11076


As to EPA:                         Director, Superfund Division
                                   U.S. Environmental Protection Agency
                                   Region 5
                                   77 West Jackson Blvd.
                                   Chicago, IL 60604


and:                               Dion Novak
                                   EPA Remedial Project Manager
                                   U.S. Environmental Protection Agency
                                   Region 5 (SR-6J)
                                   77 West Jackson Blvd.
                                   Chicago, IL 60604
                                   novak.dion@epa.gov
                                   (312) 886-4737


As to the EPA Regional Financial   Justin Abrams, Accountant, USEPA
Management Officer:                Region 5, RMD, CB/PAAS
                                   77 West Jackson Blvd., MC:MF-10J
                                   Chicago, IL 60604


As to EPA Cincinnati Finance       EPA Cincinnati Finance Center
Center:                            26 W. Martin Luther King Drive
                                   Cincinnati, Ohio 45268
                                   cinwd_acctsreceivable@epa.gov




                                        78
 As to Settling Work Parties:             Mike Samples
                                          Settling Work Parties’ Project Coordinator
                                          de maximis, Inc.
                                          450 Montbrook Lane
                                          Knoxville, TN 27919
                                          (865) 691-5052
                                          Mikes@demaximis.com

                                          With a copy to:

                                          Steve N. Siegel, Esq.
                                          Dinsmore & Shohl LLP
                                          255 East 5th Street
                                          Suite 1900
                                          Cincinnati, OH 45202

                                          Christopher Murphy
                                          NCR Corporation
                                          3097 Satellite Boulevard
                                          Duluth, Georgia 30096

                                          Scott Blackhurst, Esq.
                                          Senior Counsel - Health, Safety and Environment
                                          ZF TRW
                                          Active & Passive Safety Technology
                                          12001 Tech Center Drive
                                          Livonia, Michigan USA 48150

                                          Cargill Law
                                          Starches and Sweeteners Environmental Counsel
                                          15407 McGinty Road West MS24
                                          Wayzata, MN 55391

                      XXII. RETENTION OF JURISDICTION

       100.    This Court retains jurisdiction over both the subject matter of this Consent Decree

and Settling Parties for the duration of the performance of the terms and provisions of this

Consent Decree for the purpose of enabling any of the Parties to apply to the Court at any time

for such further order, direction, and relief as may be necessary or appropriate for the



                                                 79
construction or modification of this Consent Decree, or to effectuate or enforce compliance with

its terms, or to resolve disputes in accordance with Section XIV (Dispute Resolution).

                                XXIII.         APPENDICES

       101.    The following appendices are attached to and incorporated into this Consent

Decree:


       “Appendix A” is the ROD.
       “Appendix B” is the SOW.
       “Appendix C” is map of the Site.
       “Appendix D” is the complete list of Settling Work Parties.
       “Appendix E” is the complete list of parties eligible to join this Consent Decree as an
        Other Settling Party.
       “Appendix F” is the form for the Environmental Covenant Amendment.
       “Appendix G” is the sample Agreement for transferees of Affected Properties owned by
        Settling Parties.


                              XXIV.          MODIFICATION

       102.    Except as provided in Paragraph 13 (Modification of SOW or Related

Deliverables), material modifications to this Consent Decree, including the SOW, shall be in

writing, signed by the United States and Settling Work Parties, and shall be effective upon

approval by the Court. Except as provided in Paragraph 13, non-material modifications to this

CD, including the SOW, shall be in writing and shall be effective when signed by duly

authorized representatives of the United States and the Settling Work Parties. A modification to

the SOW shall be considered material if it implements a ROD amendment that fundamentally

alters the basic features of the selected remedy within the meaning of 40 C.F.R.

§ 300.435(c)(2)(ii). Before providing its approval to any modification to the SOW, the United

                                               80
States will provide the State with a reasonable opportunity to review and comment on the

proposed modification.

       103.    Modifications (non-material and material) may be executed without the signatures

of Other Settling Parties where such modifications (a) relate to the Work or (b) do not affect the

obligations of or the protections afforded to the Other Settling Parties.

       104.    Nothing in this Consent Decree shall be deemed to alter the Court’s power to

enforce, supervise, or approve modifications to this Consent Decree.

    XXV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT

       105.    This Consent shall be lodged with the Court for at least 30 days for public notice

and comment in accordance with Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and

28 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold its consent if the

comments regarding the Consent Decree disclose facts or considerations that indicate that the

Consent Decree is inappropriate, improper, or inadequate. Settling Parties consent to the entry of

this Consent Decree without further notice.

       106.    If for any reason the Court should decline to approve this Consent Decree in the

form presented, this agreement is voidable at the sole discretion of any Party and the terms of the

agreement may not be used as evidence in any litigation between or among the Parties.

                         XXVI.          SIGNATORIES/SERVICE

       107.    Each undersigned representative of a Settling Party to this Consent Decree and the

Assistant Attorney General for the Environment and Natural Resources Division of the

Department of Justice certifies that he or she is fully authorized to enter into the terms and

conditions of this Consent Decree and to execute and legally bind such Party to this document.


                                                 81
       108.    Each Settling Party agrees not to oppose entry of this Consent Decree by this

Court or to challenge any provision of this Consent Decree unless the United States has notified

Settling Party in writing that it no longer supports entry of the Consent Decree.

       109.    Each Settling Party shall identify, on the attached signature page, the name,

address, and telephone number of an agent who is authorized to accept service of process by mail

on behalf of that Party with respect to all matters arising under or relating to this Consent Decree.

Settling Parties agree to accept service in that manner and to waive the formal service

requirements set forth in Rule 4 of the Federal Rules of Civil Procedure and any applicable local

rules of this Court, including, but not limited to, service of a summons. Settling Parties need not

file an answer to the complaint in this action unless or until the Court expressly declines to enter

this Consent Decree.

                             XXVII.         FINAL JUDGMENT

       110.    This Consent Decree and its appendices constitute the final, complete, and

exclusive agreement and understanding among the Parties regarding the settlement embodied in

the Consent Decree. The Parties acknowledge that there are no representations, agreements, or

understandings relating to the settlement other than those expressly contained in this Consent

Decree.

       111.    Upon entry of this Consent Decree by the Court, this Consent Decree shall

constitute a final judgment between and among the United States and Settling Parties. The Court

enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58.




                                                 82
SO ORDERED THIS30
                __thDAY OF October    18
                           _______, 20__.


                                  s/Thomas M. Rose
                                 ___________________________________
                                 United States District Judge




                                      83
THE UNDERSIGNED OTHER SETTLING PARTY hereby assents to all terms of the
UNITED STATES v. BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC, et al. Consent
Decree relating to Valleycrest Landfill Superfund Site applicable to the "Settling Parties" and the
"Other Settling Parties," including the pertinent provisions of Section XVII (Covenants by the
Settling Parties). The Consent Decree shall apply to and bind the undersigned "Other Settling
Party" upon the later of the Consent Decree's Effective Date or the date on which this Consent
Decree signature page is filed with the Court in this action.


                                          FOR __________________________
                                              Print or Type Company Name


 ____________
 Date

                                          Signature: ___________________________________
                                          Name (print):
                                          Title:
                                          Address:




 Agent Authorized to Accept Service       Name (print):
 on Behalf of Above-signed Party:         Title:
                                          Address:
                                          Phone:
                                          email:
